2,500,000 Units


PINPOINT ADVANCE CORP.


UNDERWRITING AGREEMENT


New York, New York
April 19, 2007




Maxim Group LLC
405 Lexington Avenue
New York, NY 10174
As Representative of the Underwriters
named on Schedule A hereto


Ladies and Gentlemen:
 
The undersigned, Pinpoint Advance Corp., a Delaware corporation (“Company”),
hereby confirms its agreement with Maxim Group LLC (hereinafter referred to as
“you,” “Maxim” or the “Representative”) and with the other underwriters named on
Schedule A hereto for which Maxim is acting as Representative (the
Representative and the other Underwriters being collectively referred to herein
as the “Underwriters” or, individually, an “Underwriter”) as follows:
 
1.  Purchase and Sale of Securities.
 
1.1  Firm Securities.
 
1.1.1 Purchase of Firm Units.  On the basis of the representations and
warranties herein contained, but subject to the terms and conditions herein set
forth, the Company agrees to issue and sell, severally and not jointly, to the
several Underwriters, an aggregate of 2,500,000 units (the “Firm Units”) of the
Company at a purchase price (net of discounts and commissions, $.30 of which
shall be deposited into the Trust Fund (as defined herein)) of $9.30 per Firm
Unit.  The Underwriters, severally and not jointly, agree to purchase from the
Company the number of Firm Units set forth opposite their respective names on
Schedule A attached hereto and made a part hereof at a purchase price (net of
discounts and commissions, $.30 of which shall be deposited into the Trust Fund)
of $9.30 per Firm Unit.  The Firm Units are to be offered initially to the
public (the “Offering”) at the offering price of $10.00 per Firm Unit.  Each
Firm Unit consists of one share of the Company’s common stock, par value $.0001
per share (the “Common Stock”), and one warrant to purchase one share of Common
Stock (the “Warrant(s)”).  The shares of Common Stock and the Warrants included
in the Firm Units will not be separately transferable until 90 days after the
effective date (the “Effective Date”) of the Registration Statement (as defined
in Section 2.1.1 hereof) unless Maxim informs the Company in writing of its
decision to allow earlier separate trading based on its assessment of the
relative strengths of the securities markets and small capitalization companies
in general, and the trading
 
 
 

--------------------------------------------------------------------------------

 
pattern of, and demand for, the Company’s securities in particular. Maxim may
decide to allow continued trading of the Units following such separation. In no
event will Maxim allow separate trading until (i) the preparation of an audited
balance sheet of the Company reflecting receipt by the Company of the proceeds
of the Offering and the filing of such audited balance sheet with the Commission
(as herein defined) on a Form 8-K or similar form by the Company which includes
such balance sheet; (ii) the Company files a Form 8-K and issues a press release
announcing when such separate trading will begin; and (iii) the Business Day
(defined below) following the earliest to occur of the expiration of the
Over-allotment Option (defined below) or the exercise of the Over-allotment
Option in full.  Each Warrant entitles its holder to purchase one share of
Common Stock for $7.50 per share during the period commencing on the later of
(a) the consummation by the Company of its “Business Combination” or (b) one
year from the Effective Date of the Registration Statement and terminating on
the four-year anniversary of the Effective Date.  As used herein, the term
“Business Combination” shall mean any acquisition by merger, capital stock
exchange, asset or stock acquisition or other similar business combination
consummated by the Company with a business that has operations or facilities
located in Israel but will not be limited to pursuing acquisition opportunities
only within this region and may pursue a company operating in Europe which
management believes would benefit from establishing operations or facilities in
Israel (as described more fully in the Registration Statement). The Company may
enter into a Business Combination with a company in any industry, although the
Company’s initial focus will be in the technology industry. The Company has the
right to redeem the Warrants (including the Representative’s Warrants) upon not
less than thirty (30) days written notice at a price of $0.01 per Warrant at any
time after the Warrants become exercisable; so long as the last sales price of
the Common Stock has been at least $14.25 for any twenty (20) trading days
within a thirty (30) trading day period ending on the third Business Day prior
to the day on which notice is given. As used herein, the term “Business Day”
shall mean any day other than a Saturday, Sunday or any day on which national
banks in New York, New York are not open for business.
 
1.1.2  Payment and Delivery.  Delivery and payment for the Firm Units shall be
made at 10:00 A.M., New York time, on the third Business Day following the
Effective Date of the Registration Statement (or the fourth Business Day
following the Effective Date, if the Registration Statement is declared
effective after 4:30 p.m.) or at such earlier time as shall be agreed upon by
the Representative and the Company at the offices of the Representative or at
such other place as shall be agreed upon by the Representative and the Company. 
The closing of the public offering contemplated by this Agreement is referred to
herein as the “Closing” and the hour and date of delivery and payment for the
Firm Units is referred to herein as the “Closing Date.”  Payment for the Firm
Units shall be made on the Closing Date at the Representative’s election by wire
transfer in Federal (same day) funds or by certified or bank cashier’s check(s)
in New York Clearing House funds. $24,766,000 ($28,366,000 if the Over-allotment
Option (as defined in Section 1.2) is exercised in full), or approximately $9.91
per unit, of the proceeds received by the Company for the Firm Units and from
the Private Placement (as defined in Section 1.4) shall be deposited in the
trust fund established by the Company for the benefit of the public stockholders
as described in the Registration Statement (the “Trust Fund”) pursuant to the
terms of an Investment Management Trust Agreement (the “Trust Agreement”) which
amount includes up to $750,000 ($0.30 per Firm Unit; $862,500 if the
Over-allotment Option is exercised in full) payable to the Representative as
contingent compensation upon consummation
 
 
-2-

--------------------------------------------------------------------------------

 
 
of a Business Combination. However, in the event the Over-allotment Option (as
defined below) is exercised in full, to the extent the funds held in Trust Fund
are less than $9.91 per share, the first $114,900 in interest earned on the
amount held in the Trust Fund (net of taxes payable) will be used to cover such
shortfall to bring the amount held in the Trust Fund for the benefit of the
public stockholders to an aggregate of $28,480,900 ($9.91 per share). Any
remaining proceeds (less commissions, expense allowance and actual expense
payments or other fees payable pursuant to this Agreement) shall be paid to the
order of the Company upon delivery to the Representative of certificates (in
form and substance satisfactory to the Underwriters) representing the Firm Units
(or through the facilities of the Depository Trust Company (the “DTC”)) for the
account of the Underwriters.  The Firm Units shall be registered in such name or
names and in such authorized denominations as the Representative may request in
writing at least two Business Days prior to the Closing Date.  The Company will
permit the Representative to examine and package the Firm Units for delivery, at
least one full Business Day prior to the Closing Date.  The Company shall not be
obligated to sell or deliver the Firm Units except upon tender of payment by the
Representative for all the Firm Units.


1.2 Over-Allotment Option.
 
1.2.1 Option Units.  For the purpose of covering any over-allotments in
connection with the distribution and sale of the Firm Units, the Underwriters
are hereby granted, severally and not jointly, an option to purchase up to an
additional 375,000 units from the Company (the “Over-allotment Option”).  Such
additional 375,000 units shall be identical in all respects to the Firm Units
and are hereinafter referred to as “Option Units.”  The Firm Units and the
Option Units are hereinafter collectively referred to as the “Units,” and the
Units, the shares of Common Stock and the Warrants included in the Units and the
shares of Common Stock issuable upon exercise of the Warrants are hereinafter
referred to collectively as the “Public Securities.”  The purchase price to be
paid for the Option Units (net of discounts and commissions) will be $9.30 per
Option Unit (of which $.30 of such discounts and commissions shall be deposited
in the Trust Fund pursuant to Section 1.5). The Option Units are to be offered
initially to the public at the offering price of $10.00 per Option Unit.
 
1.2.2 Exercise of Option.  The Over-allotment Option granted pursuant to
Section 1.2.1 hereof may be exercised by the Representative as to all (at any
time) or any part (from time to time) of the Option Units within 45 days after
the Effective Date.  The Underwriters will not be under any obligation to
purchase any Option Units prior to the exercise of the Over-allotment Option. 
The Over-allotment Option granted hereby may be exercised by the giving of oral
notice to the Company from the Representative, which must be confirmed in
writing by overnight mail or facsimile transmission setting forth the number of
Option Units to be purchased and the date and time for delivery of and payment
for the Option Units, which will not be later than five Business Days after the
date of the notice or such other time as shall be agreed upon by the Company and
the Representative, at the offices of the Representative or at such other place
or in such other manner as shall be agreed upon by the Company and the
Representative.  If such delivery and payment for the Option Units does not
occur on the Closing Date, the date and time of the closing for such Option
Units will be as set forth in the notice (hereinafter the “Option Closing
Date”).  Upon exercise of the Over-allotment Option, the Company will become
obligated to convey to the Underwriters, and, subject to the terms and
conditions set forth herein, the Underwriters will become obligated to purchase,
the number of Option Units specified in such notice.
 
 
-3-

--------------------------------------------------------------------------------

 
1.2.3 Payment and Delivery.  Payment for the Option Units shall be made on the
Option Closing Date at the Representative’s election by wire transfer in Federal
(same day) funds or by certified or bank cashier’s check(s) in New York Clearing
House funds, by deposit of the sum of $9.30 per Option Unit (of which $.30 of
the Underwriters discounts and commission shall be deposited in the Trust Fund
pursuant to Section 1.5) in the Trust Fund pursuant to the Trust Agreement upon
delivery to the Representative of certificates (in form and substance
satisfactory to the Underwriters) representing the Option Units (or through the
facilities of DTC) for the account of the Underwriters.   The certificates
representing the Option Units to be delivered will be in such denominations and
registered in such names as the Representative requests not less than two
Business Days prior to the Closing Date or the Option Closing Date, as the case
may be, and will be made available to the Representative for inspection,
checking and packaging at the aforesaid office of the Company’s transfer agent
or correspondent not less than one full Business Day prior to such Closing Date
or Option Closing Date.
 
1.3 Representative’s Purchase Option.
 
1.3.1 Purchase Option.  As additional consideration, the Company hereby agrees
to issue and sell to the Representative (and/or its designees) on the Effective
Date an option (“Representative’s Purchase Option”) for the purchase of an
aggregate of 125,000 units (the “Representative’s Units”) for an aggregate
purchase price of $100.00.  The Representative’s Purchase Option shall be
exercisable, in whole or in part, commencing on the later of the consummation of
a Business Combination or six months from the Effective Date and expiring on the
five-year anniversary of the Effective Date at an initial exercise price per
Representative’s Unit of $11.00, which is equal to one hundred and ten percent
(110%) of the initial public offering price of a Unit.  The Representative’s
Purchase Option, the Representative’s Units, the shares of Common Stock and the
Warrants included in the Representative’s Units (the “Representative’s
Warrants”) and the shares of Common Stock issuable upon exercise of the
Representative’s Warrants are hereinafter referred to collectively as the
“Representative’s Securities.”  The Public Securities and the Representative’s
Securities are hereinafter referred to collectively as the “Securities.”
Representative understands and agrees there are significant restrictions against
transferring the Representative’s Purchase Option during the first six months
after the Effective Date, as set forth in Section 3 of the Representative’s
Purchase Option.
 
1.3.2 Delivery and Payment.  Delivery and payment for the Representative’s
Purchase Option shall be made on the Closing Date.  The Company shall deliver to
the Representative and its designees upon payment therefor, certificates for the
Representative’s Purchase Option in the name or names and in such authorized
denominations as the Representative may request.


 
-4-

--------------------------------------------------------------------------------

 
1.4 Private Placement to Officers and Directors and Designees. Prior to the
Effective Date, certain officers and directors of the Company and their
designees, or entities wholly owned by them, purchased from the Company pursuant
to the Subscription Agreement (as defined in Section 2.23.2 hereof) an aggregate
of 1,500,000 warrants identical to the Warrants (the “Placement Warrants”) at a
purchase price of $1.00 per Placement Warrant in a private placement that
occurred immediately prior to the entering into of this Agreement (the “Private
Placement”). The Placement Warrants and the shares of Common Stock issuable upon
exercise of the Placement Warrants are hereinafter referred to collectively as
the “Placement Securities.” There was no placement agent in the Private
Placement and no party shall be entitled to a placement fee or expense allowance
from the sale of the Placement Securities.


1.5 Contingent Portion of Underwriters’ Discount. Representative, on behalf of
itself and the other Underwriters, agrees that 3.0% of the gross proceeds from
the sale of the Firm Units ($750,000) and the Option Units (an aggregate of
$862,500 if the Over-allotment Option is exercised in full) (the “Contingent
Discount”) will be deposited in and held in the Trust Fund and payable to the
Representative, on a pro rata basis in respect of any IPO Shares (defined in
Section 7.6 hereof) which are not redeemed pursuant to Section 7.6 hereof upon
the consummation of a Business Combination. Representative, on behalf of itself
and the other Underwriters, agrees the several Underwriters shall forfeit any
rights or claims to the Contingent Discount in respect of any IPO Shares
redeemed pursuant to Section 7.6 hereof. In addition, in the event the Company
is unable to consummate a Business Combination and American Stock Transfer &
Trust Company (“AST” or “Escrow Agent”), the trustee of the Trust Fund,
commences liquidation of the Trust Fund as provided in the Trust Agreement, the
Representative, on behalf of itself and the other Underwriters, agrees that (i)
the several Underwriters shall forfeit any rights or claims to the Contingent
Discount; and (ii) the Contingent Discount, together with all other amounts on
deposit in the Trust Fund, and any accrued interest thereon (net of taxes
payable), shall be distributed on a pro-rata basis among the holders of the
shares of Common Stock included in the Units sold in the Offering.


2. Representations and Warranties of the Company.  The Company represents and
warrants to the Underwriters as follows:
 
2.1 Filing of Registration Statement.
 
2.1.1 Pursuant to the Act.  The Company has filed with the Securities and
Exchange Commission (the “Commission”) a registration statement and an amendment
or amendments thereto, on Form S-1 (File No. 333-138110), including any related
preliminary prospectus (the “Preliminary Prospectus”, including any prospectus
that is included in the Registration Statement immediately prior to the
effectiveness of the Registration Statement), for the registration of the Public
Securities under the Act, which registration statement and amendment or
amendments have been prepared by the Company in conformity with the requirements
of the Act, and the rules and regulations (the “Regulations”) of the Commission
under the Act.  The conditions for use of Form S-1 to register the Offering
under the Act, as set forth in the General Instructions to such Form, have been
satisfied in all material respects. Except as the context may otherwise require,
such registration statement, as amended, on file with the Commission at the time
the registration statement becomes effective (including the prospectus,
financial statements, schedules, exhibits and all other documents filed as a
part thereof or incorporated therein and all information deemed to be a part
thereof as of such time
 
 
-5-

--------------------------------------------------------------------------------

 
pursuant to Rule 430A of the Regulations), is hereinafter called the
“Registration Statement,” and the form of the final prospectus dated the
Effective Date included in the Registration Statement (or, if applicable, the
form of final prospectus containing information permitted to be omitted at the
time of effectiveness by Rule 430A of the Regulations filed with the Commission
pursuant to Rule 424 of the Regulations), is hereinafter called the
“Prospectus.” For purposes of this Agreement, “Time of Sale”, as used in the
Act, means 5:00 p.m., New York City time, on the date of this Agreement. If the
Company has filed, or is required pursuant to the terms hereof to file, a
registration statement pursuant to Rule 462(b) under the Securities Act
registering the Securities (a “Rule 462(b) Registration Statement”), then,
unless otherwise specified, any reference herein to the term “Registration
Statement” shall be deemed to include such Rule 462(b) Registration Statement.
Other than a Rule 462(b) Registration Statement, which, if filed, becomes
effective upon filing, no other document with respect to the Registration
Statement has heretofore been filed with the Commission. All of the Public
Securities have been registered under the Securities Act pursuant to the
Registration Statement or, if any Rule 462(b) Registration Statement is filed,
will be duly registered under the Securities Act with the filing of such Rule
462(b) Registration Statement. The Registration Statement has been declared
effective by the Commission on the date hereof. If, subsequent to the date of
this Agreement, the Company or the Representative has determined that at the
Time of Sale the Prospectus included an untrue statement of a material fact or
omitted a statement of material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
have agreed to provide an opportunity to purchasers of the Firm Units to
terminate their old purchase contracts and enter into new purchase contracts,
the Prospectus will be deemed to include any additional information available to
purchasers at the time of entry into the first such new purchase contract.


2.1.2 Pursuant to the Exchange Act.  The Company has filed with the Commission a
Form 8-A (File Number 000-1377490) providing for the registration under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of the Units,
the Common Stock and the Warrants.  The registration of the Units, Common Stock
and Warrants under the Exchange Act will be declared effective by the Commission
on or prior to the Effective Date.
 
2.2  No Stop Orders, Etc.  Neither the Commission nor, to the best of the
Company’s knowledge, any state regulatory authority has issued any order or
threatened to issue any order preventing or suspending the use of any
Preliminary Prospectus or has instituted or, to the best of the Company’s
knowledge, threatened to institute any proceedings with respect to such an
order.
 
 
-6-

--------------------------------------------------------------------------------

 
2.3 Disclosures in Registration Statement.
 
2.3.1  10b-5 Representation.  At the time the Registration Statement became
effective, upon the filing or first use (within the meaning of the Regulations)
of the Prospectus and at the Closing Date and the Option Closing Date, if any,
the Registration Statement and the Prospectus contained or will contain all
material statements that are required to be stated therein in accordance with
the Act and the Regulations, and did or will in all material respects conform to
the requirements of the Act and the Regulations. Neither the Registration
Statement nor any Preliminary Prospectus or the Prospectus, nor any amendment or
supplement thereto, on their respective dates, did or will contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Preliminary Prospectus and the Prospectus, in light of the circumstances under
which they were made), not misleading.  When any Preliminary Prospectus was
first filed with the Commission (whether filed as part of the Registration
Statement for the registration of the Securities or any amendment thereto or
pursuant to Rule 424(a) of the Regulations) or first used (within the meaning of
the Regulations) and when any amendment thereof or supplement thereto was first
filed with the Commission or first used (within the meaning of the Regulations),
such Preliminary Prospectus and any amendments thereof and supplements thereto
complied or will have been corrected in the Prospectus to comply in all material
respects with the applicable provisions of the Act and the Regulations and did
not and will not contain an untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.  The representation and warranty made in this
Section 2.3.1 does not apply to statements made or statements omitted in
reliance upon and in conformity with written information furnished to the
Company with respect to the Underwriters by the Representative expressly for use
in the Registration Statement or Prospectus or any amendment therof or
supplement thereto. It is understood the statements set forth in the Prospectus
under the heading “Underwriting” constitute, for the purposes of this Agreement,
information furnished by the Representative with respect to the Underwriters.
 
2.3.2  Disclosure of Agreements.  The agreements and documents described in the
Registration Statement, the Preliminary Prospectus and the Prospectus conform to
the descriptions thereof contained therein and there are no agreements or other
documents required to be described in the Registration Statement, the
Preliminary Prospectus or the Prospectus or to be filed with the Commission as
exhibits to the Registration Statement, that have not been so described or
filed.  Each agreement or other instrument (however characterized or described)
to which the Company is a party or by which its property or business is or may
be bound or affected and (i) that is referred to in the Registration Statement,
Preliminary Prospectus or the Prospectus or attached as an exhibit thereto, or
(ii) is material to the Company’s business, has been duly and validly executed
by the Company, is in full force and effect in all material respects and is
enforceable against the Company and, to the Company’s knowledge, the other
parties thereto, in accordance with its terms, except (x) as such enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought, and none of such agreements or instruments has been assigned by
the Company, and neither the Company nor, to the Company’s knowledge, any other
party is in breach or default thereunder and, to the Company’s knowledge, no
event has occurred that, with the lapse of time or the giving of notice, or
both, would constitute a breach or default thereunder.  To the Company’s
knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a material violation of any
existing applicable law, rule, regulation, judgment, order or decree of any
governmental agency or court, domestic or foreign, having jurisdiction over the
Company or any of its assets or businesses, including, without limitation, those
relating to environmental laws and regulations.
 
 
-7-

--------------------------------------------------------------------------------

 
2.3.3  Prior Securities Transactions.  No securities of the Company have been
sold by the Company or by or on behalf of, or for the benefit of, any person or
persons controlling, controlled by, or under common control with the Company
since the date of the Company’s formation, except as disclosed in the
Registration Statement.
 
2.3.4 Regulations.  The disclosures in the Registration Statement, the
Preliminary Prospectus and the Prospectus concerning the effects of Federal,
State and local regulation on the Company’s business as currently contemplated
fairly summarize, to the best of the Company’s knowledge, such effects and do
not omit to state a material fact necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.
 
2.4 Changes After Dates in Registration Statement.
 
2.4.1 No Material Adverse Change.  Except as contemplated in the Prospectus,
since the respective dates as of which information is given in the Registration
Statement, any Preliminary Prospectus and/or the Prospectus, except as otherwise
specifically stated therein: (i) there has been no material adverse change in
the condition, financial or otherwise, or business prospects of the Company;
(ii) there have been no material transactions entered into by the Company, other
than as contemplated pursuant to this Agreement; (iii) no member of the
Company’s board of directors or management has resigned from any position with
the Company and (iv) no event or occurrence has taken place which materially
impairs, or would likely materially impair, with the passage of time, the
ability of the members of the Company’s board of directors or management to act
in their capacities with the Company as described in the Registration Statement
and the Prospectus.
 
2.4.2 Recent Securities Transactions, Etc.  Except as contemplated in the
Prospectus, subsequent to the respective dates as of which information is given
in the Registration Statement and the Prospectus, and except as may otherwise be
indicated or contemplated herein or therein, the Company has not: (i) issued any
securities or incurred any liability or obligation, direct or contingent, for
borrowed money; or (ii) declared or paid any dividend or made any other
distribution on or in respect to its capital stock.
 
 
-8-

--------------------------------------------------------------------------------

 
2.5 Independent Accountants.  To the best of the Company’s knowledge, Ziv Haft
(“Ziv Haft”), a BDO member firm, whose report is filed with the Commission as
part of the Registration Statement and included in the Registration Statement,
the Preliminary Prospectus and the Prospectus, are independent accountants as
required by the Act and the Regulations and the Public Company Accounting
Oversight Board (including the rules and regulations promulgated by such entity,
the “PCAOB”). To the best of the Company’s knowledge, Ziv Haft is duly
registered and in good standing with the PCAOB. Ziv Haft has not, during the
periods covered by the financial statements included in the Registration
Statement and the Prospectus, provided to the Company any non-audit services, as
such term is used in Section 10A(g) of the Exchange Act.
 
2.6 Financial Statements; Statistical Data. 


2.6.1 Financial Statements. The financial statements, including the notes
thereto and supporting schedules included in the Registration Statement, the
Preliminary Prospectus and the Prospectus fairly present the financial position
and the results of operations of the Company at the dates and for the periods to
which they apply; and such financial statements have been prepared in conformity
with generally accepted accounting principles, consistently applied throughout
the periods involved; and the supporting schedules included in the Registration
Statement present fairly the information required to be stated therein.  To the
best of the Company’s knowledge, no other financial statements or supporting
schedules are required to be included or incorporated by reference in the
Registration Statement, the Preliminary Prospectus or the Prospectus. The
Registration Statement, the Preliminary Prospectus and the Prospectus disclose
all material off-balance sheet transactions, arrangements, obligations
(including contingent obligations), and other relationships of the Company with
unconsolidated entities or other persons that may have a material current or
future effect on the Company’s financial condition, changes in financial
condition, results of operations, liquidity, capital expenditures, capital
resources, or significant components of revenues or expenses. To the best of the
Company’s knowledge, there are no pro forma or as adjusted financial statements
which are required to be included in the Registration Statement and the
Prospectus in accordance with Regulation S-X which have not been included as so
required.


2.6.2 Statistical Data. The statistical, industry-related and market-related
data included in the Registration Statement, the Preliminary Prospectus and the
Prospectus are based on or derived from sources which the Company reasonably and
in good faith believes are reliable and accurate, and such data agree with the
sources from which they are derived.
 
2.7  Authorized Capital; Options, Etc.  The Company had at the date or dates
indicated in the Registration Statement, the Preliminary Prospectus and the
Prospectus, as the case may be, duly authorized, issued and outstanding
capitalization as set forth in the Registration Statement, the Preliminary
Prospectus and the Prospectus.  Based on the assumptions stated in the
Registration Statement, the Preliminary Prospectus and the Prospectus, the
Company will have on the Closing Date the adjusted stock capitalization set
forth therein.  Except as set forth in, or contemplated by, the Registration
Statement, the Preliminary Prospectus and the Prospectus, on the Effective Date
of the Prospectus and on the Closing Date and the Option Closing Date, if any,
there will be no options, warrants, or other rights to purchase or otherwise
acquire any authorized, but unissued shares of Common Stock of the Company or
any security convertible into shares of Common Stock of the Company, or any
contracts or commitments to issue or sell shares of Common Stock or any such
options, warrants, rights or convertible securities.
 
 
-9-

--------------------------------------------------------------------------------

 
2.8 Valid Issuance of Securities, Etc.
 
2.8.1 Outstanding Securities.  All issued and outstanding securities of the
Company (including, without limitation, the Placement Securities) have been duly
authorized and validly issued and are fully paid and non-assessable; the holders
thereof have no rights of rescission with respect thereto, and are not subject
to personal liability by reason of being such holders; and none of such
securities were issued in violation of the preemptive rights of any holders of
any security of the Company or similar contractual rights granted by the
Company.  The Public Securities conform to all statements relating thereto
contained in the Registration Statement, the Preliminary Prospectus and the
Prospectus. Subject to the disclosure contained in the Registration Statement,
the Preliminary Prospectus and the Prospectus with respect to the Placement
Securities, the offers and sales of the outstanding Common Stock were at all
relevant times either registered under the Act and the applicable state
securities or Blue Sky laws or, based in part on the representations and
warranties of the purchasers of such shares of Common Stock, exempt from such
registration requirements.
 
2.8.2  Securities Sold Pursuant to this Agreement.  The Securities have been
duly authorized and reserved for issuance and when issued and paid for, will be
validly issued, fully paid and non-assessable; the holders thereof are not and
will not be subject to personal liability by reason of being such holders; the
Securities are not and will not be subject to the preemptive rights of any
holders of any security of the Company or similar contractual rights granted by
the Company; and all corporate action required to be taken for the
authorization, issuance and sale of the Securities has been duly and validly
taken.  The Securities conform in all material respects to all statements with
respect thereto contained in the Registration Statement, the Preliminary
Prospectus and the Prospectus, as the case may be.  When issued, the
Representative’s Purchase Option, the Representative’s Warrants and the Warrants
will constitute valid and binding obligations of the Company to issue and sell,
upon exercise thereof and payment of the respective exercise prices therefor,
the number and type of securities of the Company called for thereby in
accordance with the terms thereof and such Representative’s Purchase Option, the
Representative’s Warrants and the Warrants are enforceable against the Company
in accordance with their respective terms, except: (i) as such enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally; (ii) as enforceability of any
indemnification or contribution provision may be limited under federal and state
securities laws; and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. The shares of Common Stock issuable upon exercise of the
Representative’s Purchase Option, the Representative’s Warrants and the Warrants
have been reserved for issuance upon the exercise of the Representative’s
Purchase Option, the Representative’s Warrants and the Warrants, respectively,
and, when issued in accordance with the terms of such securities, will be duly
and validly authorized, validly issued, fully paid and non-assessable; the
holders thereof are not and will not be subject to personal liability by reason
of being such holders.


 
-10-

--------------------------------------------------------------------------------

 
2.8.3 Placement Warrants. The Placement Warrants constitute valid and binding
obligations of the Company to issue and sell, upon exercise thereof and payment
of the respective exercise prices therefor, the number and type of securities of
the Company called for thereby in accordance with the terms thereof, and such
Placement Warrants are enforceable against the Company in accordance with their
respective terms, except: (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under federal and state securities laws; and (iii) that
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to the equitable defenses and to the discretion of the
court before which any proceeding therefor may be brought. The shares of Common
Stock issuable upon exercise of the Placement Warrants have been reserved for
issuance upon the exercise of the Placement Warrants and, when issued in
accordance with the terms of the Placement Warrants, will be duly and validly
authorized, validly issued, fully paid and non-assessable, and the holders
thereof are not and will not be subject to personal liability by reason of being
such holders.


2.8.4 No Integration. Subject to the disclosure contained in the Registration
Statement, the Preliminary Prospectus and/or the Prospectus with respect to the
Placement Securities, neither the Company nor any of its affiliates has, prior
to the date hereof, made any offer or sale of any securities which are required
to be “integrated” pursuant to the Act or the Regulations with the offer and
sale of the Public Securities pursuant to the Registration Statement.


  2.9 Registration Rights of Third Parties.  Except as set forth in the
Registration Statement, the Preliminary Prospectus or the Prospectus, no holders
of any securities of the Company or any rights exercisable for or convertible or
exchangeable into securities of the Company have the right to require the
Company to register any such securities of the Company under the Act or to
include any such securities in a registration statement to be filed by the
Company.
 
2.10  Validity and Binding Effect of Agreements.  This Agreement, the Warrant
Agreement (as defined in Section 2.22 hereof), the Trust Agreement, the Service
Agreement (as defined in Section 3.7.2 hereof), the Subscription Agreement (as
defined in Section 2.23.2 hereof) and the Escrow Agreement (as defined in
Section 2.23.3 hereof) have been duly and validly authorized by the Company and
constitute valid and binding agreements of the Company, enforceable against the
Company in accordance with their respective terms, except: (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally; (ii) as enforceability of
any indemnification or contribution provision may be limited under the federal
and state securities laws; and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
 
2.11  No Conflicts, Etc.  The execution, delivery, and performance by the
Company of this Agreement, the Warrant Agreement, Representative’s Purchase
Option, the Trust Agreement, the Service Agreement, the Subscription Agreement
and the Escrow Agreement, the consummation by the Company of the transactions
herein and therein contemplated and the compliance by the Company with the terms
hereof and thereof do not and will not, with or without the giving of notice or
the lapse of time or both: (i) result in a breach of, or conflict with any of
the terms and provisions of, or constitute a default under, or result in the
creation, modification, termination or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to the terms of
any agreement or instrument to which the Company is a party except pursuant to
the Trust Agreement; (ii) result in any violation of the provisions of the
Amended and Restated Certificate of Incorporation or the By-Laws of the Company;
or (iii) to the best of the Company’s knowledge, violate any existing applicable
law, rule, regulation, judgment, order or decree of any governmental agency or
court, domestic or foreign, having jurisdiction over the Company or any of its
properties or business.
 
 
-11-

--------------------------------------------------------------------------------

 
2.12  No Defaults; Violations.  No material default exists in the due
performance and observance of any term, covenant or condition of any material
license, contract, indenture, mortgage, deed of trust, note, loan or credit
agreement, or any other agreement or instrument evidencing an obligation for
borrowed money, or any other material agreement or instrument to which the
Company is a party or by which the Company may be bound or to which any of the
properties or assets of the Company is subject. The Company is not in violation
of any term or provision of its Amended and Restated Certificate of
Incorporation or Bylaws or in violation of any material franchise, license,
permit, or, to the best of the Company’s knowledge, applicable law, rule,
regulation, judgment or decree of any governmental agency or court, domestic or
foreign, having jurisdiction over the Company or any of its properties or
businesses.
 
2.13 Corporate Power; Licenses; Consents.
 
2.13.1  Conduct of Business.  The Company has all requisite corporate power and
authority, and has all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from all governmental regulatory officials and
bodies that it needs as of the date hereof to conduct its business for the
purposes described in the Registration Statement, the Preliminary Prospectus and
the Prospectus.  The disclosures in the Registration Statement and the
Prospectus concerning the effects of federal, state and local regulation on this
Offering and the Company’s business purpose as currently contemplated are
correct in all material respects and do not omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Since its formation, the Company has conducted no business and has
incurred no liabilities other than in connection with and in furtherance of the
Offering. 
 
2.13.2 Transactions Contemplated Herein.  The Company has all corporate power
and authority to enter into this Agreement and to carry out the provisions and
conditions hereof, and all consents, authorizations, approvals and orders
required in connection therewith have been obtained.  No consent, authorization
or order of, and no filing with, any court, government agency or other body is
required for the valid issuance, sale and delivery, of the Securities and the
consummation of the transactions and agreements contemplated by this Agreement,
the Warrant Agreement, Representative’s Purchase Option, the Trust Agreement,
the Service Agreement, the Subscription Agreement and the Escrow Agreement and
as contemplated by the Prospectus, except with respect to applicable federal and
state securities laws and the rules and regulations promulgated by the National
Association of Securities Dealers, Inc. (the “NASD”).
 
 
-12-

--------------------------------------------------------------------------------

 
2.14 D&O Questionnaires.  All information contained in the questionnaires (the
“Questionnaires”) completed by each of the Company’s stockholders immediately
prior to the Offering (the “Initial Stockholders”) and each of the Company’s
officers and directors and provided to the Underwriters as an exhibit to his or
her Insider Letter (as defined in Section 2.23.1) is true and correct and the
Company has not become aware of any information which would cause the
information disclosed in the questionnaires completed by each Initial
Stockholder, officer or director, to become inaccurate and incorrect.
 
2.15  Litigation; Governmental Proceedings.  There is no action, suit,
proceeding, inquiry, arbitration, investigation, litigation or governmental
proceeding pending or, to the best of the Company’s knowledge, threatened
against, or involving the Company or, to the best of the Company’s knowledge,
any Initial Stockholder which has not been disclosed in the Registration
Statement, the Questionnaires, the Preliminary Prospectus and the Prospectus.
 
2.16 Good Standing.  The Company has been duly organized and is validly existing
as a corporation and is in good standing under the laws of its state of
incorporation and is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which its ownership or lease of
property or the conduct of business requires such qualification, except where
the failure to qualify would not have a material adverse effect on the Company.
 
2.17  No Contemplation of a Business Combination. Prior to the date hereof,
neither the Company, its officers and directors nor the Initial Stockholders
had, and as of the Closing, the Company and such officers and directors and
Initial Stockholders will not have had: (a) any specific Business Combination
under consideration or contemplation or (b) any substantive interactions or
discussions with any target business regarding a possible Business Combination.


  2.18 Transactions Affecting Disclosure to NASD.
 
2.18.1 Except as described in the Preliminary Prospectus and/or the Prospectus,
there are no claims, payments, arrangements, agreements or understandings
relating to the payment of a finder’s, consulting or origination fee by the
Company or any Initial Stockholder with respect to the sale of the Securities
hereunder or any other arrangements, agreements or understandings of the Company
or, to the Company’s knowledge, any Initial Stockholder that may affect the
Underwriters’ compensation, as determined by the National Association of
Securities Dealers, Inc. (the “NASD”).
 
2.18.2 The Company has not made any direct or indirect payments (in cash,
securities or otherwise) to: (i) any person, as a finder’s fee, consulting fee
or otherwise, in consideration of such person raising capital for the Company or
introducing to the Company persons who raised or provided capital to the
Company; (ii) to any NASD member; or (iii) to any person or entity that has any
direct or indirect affiliation or association with any NASD member, within the
twelve months prior to the Effective Date, other than payments to Maxim.
 
 
-13-

--------------------------------------------------------------------------------

 
2.18.3 No officer, director, or beneficial owner of any class of the Company’s
securities (whether debt or equity, registered or unregistered, regardless of
the time acquired or the source from which derived) (any such individual or
entity, a “Company Affiliate”) is a member, a person associated, or affiliated
with a member of the NASD.


2.18.4 No Company Affiliate is an owner of stock or other securities of any
member of the NASD (other than securities purchased on the open market).


2.18.5 No Company Affiliate has made a subordinated loan to any member of the
NASD.


2.18.6 No proceeds from the sale of the Public Securities (excluding
underwriting compensation) or the Placement Securities will be paid to any NASD
member, or any persons associated or affiliated with a member of the NASD,
except as specifically authorized herein and in the Subscription Agreement.


2.18.7 Except with respect to Maxim, the Company has not issued any warrants or
other securities, or granted any options, directly or indirectly to anyone who
is a potential underwriter in the Offering or a related person (as defined by
NASD rules) of such an underwriter within the 180-day period prior to the
initial filing date of the Registration Statement.


2.18.8 No person to whom securities of the Company have been privately issued
within the 180-day period prior to the initial filing date of the Registration
Statement has any relationship or affiliation or association with any member of
the NASD.


2.18.9 No NASD member intending to participate in the Offering has a conflict of
interest with the Company. For this purpose, a “conflict of interest” exists
when a member of the NASD and its associated persons, parent or affiliates in
the aggregate beneficially own 10% or more of the Company’s outstanding
subordinated debt or common equity, or 10% or more of the Company’s preferred
equity. “Members participating in the Offering” include managing agents,
syndicate group members and all dealers which are members of the NASD.


2.18.10 Except with respect to Maxim in connection with the Offering, the
Company has not entered into any agreement or arrangement (including, without
limitation, any consulting agreement or any other type of agreement) during the
180-day period prior to the initial filing date of the Registration Statement,
which arrangement or agreement provides for the receipt of any item of value
and/or the transfer of any warrants, options, or other securities from the
Company to an NASD member, any person associated with a member (as defined by
NASD rules), any potential underwriters in the Offering and any related persons.
 
2.19 Foreign Corrupt Practices Act.  Neither the Company nor any of the Initial
Stockholders or any other person acting on behalf of the Company has, directly
or indirectly, given or agreed to give any money, gift or similar benefit (other
than legal price concessions to customers in the ordinary course of business) to
any customer, supplier, employee or agent of a customer or supplier, or official
or employee of any governmental agency or instrumentality of any government
(domestic or foreign) or any political party or candidate for office (domestic
or foreign) or any political party or candidate for office (domestic or foreign)
or other person who was, is, or may be in a position to help or hinder the
business of the Company (or assist it in connection with any actual or proposed
transaction) that (i) might subject the Company to any damage or penalty in any
civil, criminal or governmental litigation or proceeding, (ii) if not given in
the past, might have had a material adverse effect on the assets, business or
operations of the Company as reflected in any of the financial statements
contained in the Registration Statement, the Preliminary Prospectus and/or the
Prospectus or (iii) if not continued in the future, might adversely affect the
assets, business, operations or prospects of the Company.  The Company’s
internal accounting controls and procedures are sufficient to cause the Company
to comply with the Foreign Corrupt Practices Act of 1977, as amended.


 
-14-

--------------------------------------------------------------------------------

 
2.20 Patriot Act. Neither the Company nor, to the Company’s knowledge, any
officer, director or Initial Stockholder has violated: (i) the Bank Secrecy Act,
as amended, (ii) the Money Laundering Control Act of 1986, as amended, or (iii)
the Uniting and Strengthening of America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, and/or the
rules and regulations promulgated under any such law, or any successor law.
 
2.21 Officers’ Certificate.  Any certificate signed by any duly authorized
officer of the Company and delivered to Representative or to Representative’s
counsel shall be deemed a representation and warranty by the Company to the
Underwriters as to the matters covered thereby.
 
2.22 Warrant Agreement.  The Company has entered into a warrant agreement with
respect to the Warrants, the Representative’s Warrants and the Placement
Warrants with AST substantially in the form filed as an exhibit to the
Registration Statement (the “Warrant Agreement”), providing for, among other
things, the payment of a warrant solicitation fee as contemplated by Section 3.9
hereof.
 
2.23  Agreements With Initial Stockholders.
 
2.23.1 Insider Letters.  The Company has caused to be duly executed legally
binding and enforceable agreements (except (i) as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally, (ii) as enforceability of any indemnification,
contribution or noncompete provision may be limited under the federal and state
securities laws, and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought) annexed as exhibits to the Registration Statement (the “Insider
Letter”), pursuant to which each of the Initial Stockholders of the Company
agree to certain matters, including but not limited to, certain matters
described as being agreed to by them under the “Proposed Business” Section of
the Prospectus.
 
2.23.2 Subscription Agreement. Certain of the Company’s officers and directors
and their designees have executed and delivered an agreement, annexed as an
exhibit to the Registration Statement (the “Subscription Agreement”), pursuant
to which such persons, among other things, have purchased an aggregate of
1,500,000 Placement Warrants in the Private Placement. Pursuant to the
Subscription Agreement all of the proceeds from the sale of the Placement
Warrants will be deposited by the Company in the Trust Fund in accordance with
the terms of the Trust Agreement prior to the Closing.


 
-15-

--------------------------------------------------------------------------------

 
2.23.3 Escrow Agreement.  The Company has caused the Initial Stockholders to
enter into an escrow agreement (the “Escrow Agreement”) with the Escrow Agent
substantially in the form filed as an exhibit to the Registration Statement
whereby the Common Stock owned by the Initial Stockholders (not including any
shares of Common Stock underlying the Placement Warrants which any of them may
have purchased) will be held in escrow by the Escrow Agent, until the third
anniversary of the Effective Date.  During such escrow period, the Initial
Stockholders shall be prohibited from selling or otherwise transferring such
shares (except (a) to spouses and children of Initial Stockholders and trusts
established for their benefit, (b) after a Business Combination in a transaction
whereby all the outstanding shares of the Company are exchanged or converted
into cash or another entity’s securities and (c) as otherwise set forth in the
Escrow Agreement) unless approved by the Company’s public stockholders, but will
retain the right to vote such shares.  The Escrow Agreement shall not be
amended, modified or otherwise changed without the prior written consent of
Maxim, such consent not to be unreasonably withheld.
 
2.24  Investment Management Trust Agreement.  The Company has entered into the
Trust Agreement with respect to certain proceeds of the Offering and the Private
Placement substantially in the form filed as an exhibit to the Registration
Statement.
 
2.25  Covenants Not to Compete.  No Initial Stockholder of the Company is
subject to any noncompetition agreement or non-solicitation agreement with any
employer or prior employer which could materially affect his ability to be an
Initial Stockholder, employee, officer or director of the Company.
 
2.26 Investments.  No more than 45% of the “value” (as defined in
Section 2(a)(41) of the Investment Company Act of 1940 (“Investment Company
Act”)) of the Company’s total assets consist of, and no more than 45% of the
Company’s net income after taxes is derived from, securities other than
“Government Securities” (as defined in Section 2(a)(16) of the Investment
Company Act).
 
2.27 Subsidiaries.  The Company does not own an interest in any corporation,
partnership, limited liability company, joint venture, trust or other business
entity.
 
2.28 Related Party Transactions.  No relationship, direct or indirect, exists
between or among any of the Company or any Company Affiliate, on the one hand,
and any director, officer, shareholder, customer or supplier of the Company or
any Company Affiliate, on the other hand, which is required by the Act, the
Exchange Act or the Regulations to be described in the Registration Statement,
the Preliminary Prospectus and/or the Prospectus which is not so described and
described as required. There are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statement, the Preliminary Prospectus and/or the
Prospectus. The Company has not extended or maintained credit, arranged for the
extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any director or officer of the Company.


 
-16-

--------------------------------------------------------------------------------

 
2.29 No Influence. The Company has not offered, or caused the Underwriters to
offer, the Firm Units to any person or entity with the intention of unlawfully
influencing: (a) a customer or supplier of the Company or any Company Affiliate
to alter the customer’s or supplier’s level or type of business with the Company
or such affiliate or (b) a journalist or publication to write or publish
favorable information about the Company or any such affiliate.


2.30 Definition of “Knowledge”. As used in herein, the term “knowledge of the
Company” (or similar language) shall mean the knowledge of the officers and
directors of the Company who are named in the Prospectus, with the assumption
that such officers and directors shall have made reasonable and diligent inquiry
of the matters presented.


3. Covenants of the Company.  The Company covenants and agrees as follows:
 
3.1 Amendments to Registration Statement.  The Company will deliver to the
Representative, prior to filing, any amendment or supplement to the Registration
Statement or Prospectus proposed to be filed after the Effective Date and not
file any such amendment or supplement to which the Representative shall
reasonably object in writing.
 
3.2  Federal Securities Laws.
 
3.2.1  Compliance.  During the time when a Prospectus is required to be
delivered under the Act, the Company will use all reasonable efforts to comply
with all requirements imposed upon it by the Act, the Regulations and the
Exchange Act and by the regulations under the Exchange Act, as from time to time
in force, so far as necessary to permit the continuance of sales of or dealings
in the Public Securities in accordance with the provisions hereof and the
Prospectus.  If at any time when a Prospectus relating to the Public Securities
is required to be delivered under the Act, any event shall have occurred as a
result of which, in the opinion of counsel for the Company or counsel for the
Underwriters, the Prospectus, as then amended or supplemented, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, or if it is
necessary during such period to amend the Registration Statement or amend or
supplement the Prospectus to comply with the Act, the Company will notify the
Representative promptly and prepare and file with the Commission, subject to
Section 3.1 hereof, an appropriate amendment to the Registration Statement or
amendment or supplement to the Prospectus (at the expense of the Company) so as
to correct such statement or omission or effect such compliance.
 
3.2.2  Filing of Final Prospectus.  The Company will file the Prospectus (in
form and substance satisfactory to the Representative) with the Commission
pursuant to the requirements of Rule 424 of the Regulations.
 
 
-17-

--------------------------------------------------------------------------------

 
3.2.3 Exchange Act Registration.  For a period of five years from the Effective
Date, or until such earlier time upon which the Company is required to be
liquidated, the Company will use its best efforts to maintain the registration
of the Units, Common Stock and Warrants under the provisions of the Exchange
Act.  The Company will not deregister the Units under the Exchange Act without
the prior written consent of Maxim.


3.2.4 Sarbanes-Oxley Compliance. As soon as it is legally required to do so, the
Company shall take all actions necessary to obtain and thereafter maintain
material compliance with each applicable provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated thereunder and related or similar
rules and regulations promulgated by any other governmental or self regulatory
entity or agency with jurisdiction over the Company.
 
3.3 Blue Sky Filing.  The Company will endeavor in good faith, in cooperation
with the Representative, at or prior to the time the Registration Statement
becomes effective, to qualify the Public Securities for offering and sale under
the securities laws of such jurisdictions as the Representative may reasonably
designate, provided that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Company would be subject to service
of general process or to taxation as a foreign corporation doing business in
such jurisdiction.  In each jurisdiction where such qualification shall be
effected, the Company will, unless the Representative agrees that such action is
not at the time necessary or advisable, use all reasonable efforts to file and
make such statements or reports at such times as are or may be required by the
laws of such jurisdiction.
 
3.4 Delivery to Underwriters of Prospectuses.  The Company will deliver to each
of the several Underwriters, without charge, from time to time during the period
when the Prospectus is required to be delivered under the Act or the Exchange
Act such number of copies of each Preliminary Prospectus and Prospectus and all
amendments and supplements to such documents as such Underwriters may reasonably
request and, as soon as the Registration Statement or any amendment or
supplement thereto becomes effective, deliver to Representative two original
executed Registration Statements, including exhibits, and all post-effective
amendments thereto and copies of all exhibits filed therewith or incorporated
therein by reference and all original executed consents of certified experts.
 
3.5  Effectiveness and Events Requiring Notice to the Representative.  The
Company will use its best efforts to cause the Registration Statement to remain
effective and will notify the Representative immediately and confirm the notice
in writing: (i) of the effectiveness of the Registration Statement and any
amendment thereto; (ii) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement, or any
post-effective amendment thereto or preventing or suspending the use of any
Preliminary Prospectus or the Prospectus or of the initiation, or the
threatening, of any proceeding for that purpose; (iii) of the issuance by any
state securities commission of any proceedings for the suspension of the
qualification of the Public Securities for offering or sale in any jurisdiction
or of the initiation, or the threatening, of any proceeding for that purpose;
(iv) of the mailing and delivery to the Commission for filing of any amendment
or supplement to the Registration Statement or Prospectus; (v) of the receipt of
any comments or request for any additional information from the Commission; and
(vi) of the happening of any event during the period described in Section 3.4
hereof that, in the judgment of the Company, makes any statement of a material
fact made in the Registration Statement, the Preliminary Prospectus and/or the
Prospectus untrue or that requires the making of any changes in the Registration
Statement, the Preliminary Prospectus and/or the Prospectus in order to make the
statements therein, (with respect to the Prospectus in light of the
circumstances under which they were made), not misleading.  If the Commission or
any state securities commission shall enter a stop order or suspend such
qualification at any time, the Company will make every reasonable effort to
obtain promptly the lifting of such order.
 
 
-18-

--------------------------------------------------------------------------------

 
3.6  Review of Financial Statements.  Until the earlier of five years from the
Effective Date, or until such earlier date upon which the Company is required to
be liquidated, the Company, at its expense, shall cause its regularly engaged
independent certified public accountants to review (but not audit) the Company’s
financial statements for each of the first three fiscal quarters prior to the
announcement of quarterly financial information, the filing of the Company’s
Form 10-Q quarterly report and the mailing of quarterly financial information to
stockholders.
 
3.7  Affiliated Transactions.
 
3.7.1  Business Combinations.  The Company will not consummate a Business
Combination with any entity which is affiliated with any Initial Stockholder
unless the Company obtains an opinion from an independent investment banking
firm stating the Business Combination is fair to the Company’s stockholders from
a financial perspective.
 
3.7.2  Administrative Services.  The Company has entered into an agreement (the
“Service Agreement”) with New Pole Ltd., (the “Affiliate”) in the form filed as
an exhibit to the Registration Statement pursuant to which the Affiliate will
make available to the Company general and administrative services including
office space, utilities, receptionist and secretarial support for the Company’s
use for $7,500 per month.
 
3.7.3 Compensation.  Except as set forth in this Section 3.7, the Company shall
not pay any Initial Stockholder or any of their affiliates any fees or
compensation from the Company, for services rendered to the Company prior to, or
in connection with, this Offering or the consummation of a Business Combination;
provided that the Initial Stockholders shall be entitled to reimbursement from
the Company for their out-of-pocket expenses incurred on the Company’s behalf,
which includes an aggregate of $118,000 in loans which were made to the Company
prior to the effective date of the Registration Statement and expenses incurred
by them in connection with seeking and consummating a Business Combination as
described in the Registration Statement.
 
3.8 Secondary Market Trading.  The Company will apply to be included in Standard
& Poor’s Service Manuals for a period of five years from the consummation of a
Business Combination.  Promptly after the consummation of the Offering, the
Company shall take such steps as may be necessary to obtain a secondary market
trading exemption for the Company’s securities in the State of California.  The
Company shall also take such other action as may be reasonably requested by the
Representative to obtain a secondary market trading exemption in such other
states as may be requested by the Representative.
 
 
-19-

--------------------------------------------------------------------------------

 
3.9 Warrant Solicitation Fees.  The Company hereby engages Maxim, on a
non-exclusive basis, as its agent for the solicitation of the exercise of the
Warrants.  The Company will (i) assist Maxim with respect to such solicitation,
if requested by Maxim, and (ii) at Maxim’s request, provide Maxim, and direct
the Company’s transfer and warrant agent to provide to Maxim, at the Company’s
cost, lists of the record and, to the extent known, beneficial owners of, the
Warrants.  Commencing one year from the Effective Date, the Company will pay
Maxim five percent (5%) of the exercise price of the Warrants, payable on the
date of such exercise, on the terms provided for in the Warrant Agreement, only
if permitted under the rules and regulations of the NASD and only to the extent
that an investor who exercises his Warrants specifically designates, in writing,
that Maxim solicited his exercise.  Maxim may engage sub-agents in its
solicitation efforts.  The Company agrees to disclose the arrangement to pay
such solicitation fees to Maxim in any prospectus used by the Company in
connection with the registration of the shares of Common Stock underlying the
Warrants.
 
3.10  Financial Public Relations Firm.  Promptly after the execution of a
definitive agreement for a Business Combination, the Company shall retain a
financial public relations firm reasonably acceptable to the Representative for
a term to be agreed upon by the Company and the Representative.
 
3.11  Reports to the Representative.
 
3.11.1 Periodic Reports, Etc.  For a period of five years from the Effective
Date or until such earlier time upon which the Company is required to be
liquidated, the Company will furnish to the Representative (Attn:  Clifford
Teller, Managing Director) and its counsel copies of such financial statements
and other periodic and special reports as the Company from time to time
furnishes generally to holders of any class of its securities, and promptly
furnish to the Representative: (i) a copy of each periodic report the Company
shall be required to file with the Commission; (ii) a copy of every press
release and every news item and article with respect to the Company or its
affairs which was released by the Company; (iii)  a copy of each Form 8-K or
Schedules 13D, 13G, 14D-1 or 13E-4 received or prepared by the Company; (iv)
five copies of each Registration Statement; and (v) such additional documents
and information with respect to the Company and the affairs of any future
subsidiaries of the Company as the Representative may from time to time
reasonably request; provided that the Representative shall sign, if requested by
the Company, a Regulation FD compliant confidentiality agreement which is
reasonably acceptable to the Representative and its counsel in connection with
the Representative’s receipt of such information. Documents filed with the
Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
System (“EDGAR”) shall be deemed to have been delivered to the Representative
pursuant to this section.
 
3.11.2  Transfer Sheets.  For a period of five years following the Effective
Date or until such earlier time upon which the Company is required to be
liquidated, the Company shall retain a transfer and warrant agent acceptable to
the Representative (the “Transfer Agent”) and during the two (2) year period
following the Closing Date, will furnish to the Underwriters at the Company’s
sole cost and expense such transfer sheets of the Company’s securities as the
Representative may request, including the daily and monthly consolidated
transfer sheets of the Transfer Agent and DTC.  American Stock Transfer & Trust
Company is an acceptable Transfer Agent to the Underwriters.
 
 
-20-

--------------------------------------------------------------------------------

 
3.11.3 Secondary Market Trading Survey.  Until such time as the Public
Securities are listed or quoted, as the case may be, on the New York Stock
Exchange, the American Stock Exchange or quoted on the Nasdaq Global Select
Market or Nasdaq Global Market, or until such earlier time upon which the
Company is required to be liquidated, the Company shall engage Richardson &
Patel LLP (“R&P”), for a one-time fee of $5,000 payable on the Closing Date, to
deliver and update to the Underwriters on a timely basis, but in any event on
the Effective Date and at the beginning of each fiscal quarter, a written report
detailing those states in which the Public Securities may be traded in
non-issuer transactions under the Blue Sky laws of the fifty States (the
“Secondary Market Trading Survey”), a copy of which will be provided to the
Company and EGS.
 
3.11.4 Trading Reports.  During such time as the Public Securities are quoted on
the NASD OTC Bulletin Board (or any successor trading market such as the
Bulletin Board Exchange) or the Pink Sheets, LLC (or similar publisher of
quotations) and no other automated quotation system, the Company shall provide
to the Representative, at its expense, such reports published by the NASD or the
Pink Sheets, LLC relating to price trading of the Public Securities, as the
Representative shall reasonably request. In addition to the requirements of the
preceding sentence, for a period of two (2) years from the Closing Date, the
Company, at its expense, shall provide the Representative a subscription to the
Company’s weekly Depository Transfer Company Security Position Reports.
 
3.12  Disqualification of Form S-1.  For a period equal to seven years from the
date hereof, the Company will not take any action or actions which may prevent
or disqualify the Company’s use of Form S-1 (or other appropriate form) for the
registration of the Warrants and the Representative’s Warrants under the Act.
 
3.13 Payment of Expenses.
 
3.13.1 General Expenses Related to the Offering.  The Company hereby agrees to
pay on each of the Closing Date and the Option Closing Date, if any, to the
extent not paid at Closing Date, all expenses incident to the performance of the
obligations of the Company under this Agreement, including, but not limited to:
(i) the preparation, printing, filing and mailing (including the payment of
postage with respect to such mailing) of the Registration Statement, the
Preliminary Prospectus and/or the final Prospectus and the printing and mailing
of this Agreement and related documents, including the cost of all copies
thereof and any amendments thereof or supplements thereto supplied to the
Underwriters in quantities as may be required by the Underwriters; (ii) the
printing, engraving, issuance and delivery of the Units, the shares of Common
Stock and the Warrants included in the Units and the Representative’s Purchase
Option, including any transfer or other taxes payable thereon; (iii) the
qualification of the Public Securities under state or foreign securities or Blue
Sky laws, including the costs of printing and mailing the “Preliminary Blue Sky
Memorandum,” and all amendments and supplements thereto, fees and disbursements
for the Representative’s counsel retained for such purpose (such fees shall be
$35,000 in the aggregate (of which $15,000 has previously been paid)), and a
one-time
 
 
-21-

--------------------------------------------------------------------------------

 
fee of $5,000 payable to the Representative’s counsel for the preparation of the
Secondary Market Trading Survey; (iv) filing fees incurred in registering the
Offering with the NASD (including all COBRADesk fees); (v) costs of placing
“tombstone” advertisements in The Wall Street Journal, The New York Times and a
third publication to be selected by the Representative not to exceed $10,000 in
the aggregate; (vi) fees and disbursements of the transfer and warrant agent;
(vii) the Company’s expenses associated with “due diligence” meetings arranged
by the Representative (none of which will be received or paid on behalf of an
underwriter and related person); (viii) the preparation, binding and delivery of
leather bound volumes in form and style reasonably satisfactory to the
Representative and transaction lucite cubes or similar commemorative items in a
style and quantity as reasonably requested by the Representative; (ix) all costs
and expenses associated with “road show” marketing and “due diligence” trips for
the Company’s management to meet with prospective investors, including without
limitation, all travel, food and lodging expenses associated with such trips;
(x) all costs associated with an independent third-party background
investigation of each of the Company’s officers, directors and Initial
Stockholders (in an amount not to exceed $9,000); and (xi) all other reasonable
costs and expenses incident to the performance of its obligations hereunder
which are not otherwise specifically provided for in this Section 3.13.1. The
Representative may deduct from the net proceeds of the Offering payable to the
Company on the Closing Date, or the Option Closing Date, if any, the expenses
set forth above to be paid by the Company to the Representative and others, as
agreed to by the Company in writing. If the Offering is not consummated for any
reason whatsoever, except as a result of the Representative’s or any
Underwriter's breach or default with respect to any of its obligations described
in this Agreement, then the Company shall reimburse the Representative in full
for their out of pocket accountable expenses actually incurred by the
Representative, including, without limitation, its legal fees (less any amounts
previously paid). Additionally, upon any such termination, the Representative
shall return to the Company any portion of the Advance (as defined below) in
excess of its out of pocket accountable expenses actually incurred by the
Representative, including, without limitation, its legal fees.
 
3.13.2  Non-accountable Expense Allowance.  The Company further agrees that in
addition to the expenses payable pursuant to Section 3.13.1, on the Closing
Date, it will pay to the Representative a non-accountable expense allowance
equal to one percent (1%) of the gross proceeds received by the Company from the
sale of the Firm Units (of which $50,000 has previously been paid (“Advance”))
by deduction from the proceeds of the Offering contemplated herein.


3.13.3  Fee on Business Combination.  Upon consummation of a Business
Combination, the Company and the Underwriters agree that in addition to the
expenses payable pursuant to Sections 3.13.1 and 3.13.2, the Company will pay to
the Representative the Contingent Discount as set forth in Section 1.5 above.


3.13.4 Fee on Termination of Offering. Notwithstanding anything contained herein
to the contrary, upon termination of the Offering, except as a result of the
Representatives’ or any underwriter’s breach or default with respect to any of
its material obligations pursuant to this Agreement, the Company shall: (A)
reimburse Maxim for, or otherwise pay and bear, the expenses and fees to be paid
and borne by the Company as provided for in Paragraph 3.13.1 above, as
applicable, and (B) reimburse Maxim for the full amount of its accountable
out-of pocket expenses actually incurred to such date (which shall include, but
shall not be limited to, all fees and disbursements of Maxim’s counsel, travel,
lodging and other “road show” expenses, mailing, printing and reproduction
expenses, and any expenses incurred by Maxim in conducting its due diligence),
less the amounts previously paid and any amounts previously paid to Maxim in
reimbursement for such expenses. If applicable, and solely in the event of a
termination of this Offering, Maxim shall refund to the Company any portion of
the Advance previously received by Maxim which is in excess of the accountable
out-of-pocket expenses actually incurred to such date by Maxim.
 
 
-22-

--------------------------------------------------------------------------------

 
3.14 Application of Net Proceeds.  The Company will apply the net proceeds from
the Offering received by it in a manner consistent with the application
described under the caption “Use of Proceeds” in the Prospectus.
 
3.15 Delivery of Earnings Statements to Security Holders.  The Company will make
generally available to its security holders as soon as practicable, but not
later than the first day of the fifteenth full calendar month following the
Effective Date, an earnings statement (which need not be certified by
independent public or independent certified public accountants unless required
by the Act or the Regulations, but which shall satisfy the provisions of Rule
158(a) under Section 11(a) of the Act) covering a period of at least twelve
consecutive months beginning after the Effective Date.
 
3.16 Notice to NASD. 


3.16.1 Business Combination. In the event any person or entity (regardless of
any NASD affiliation or association) is engaged to assist the Company in its
search for a merger candidate or to provide any other merger and acquisition
services, the Company will provide the following to the NASD and Representative
prior to the consummation of the Business Combination:  (i) complete details of
all services and copies of agreements governing such services; and
(ii) justification as to why the person or entity providing the merger and
acquisition services should not be considered an “underwriter and related
person” with respect to the Company’s initial public offering, as such term is
defined in Rule 2710 of the NASD’s Conduct Rules.  The Company also agrees
that proper disclosure of such arrangement or potential arrangement will be made
in the proxy statement which the Company will file for purposes of soliciting
stockholder approval for the Business Combination.


3.16.2 Broker/Dealer. In the event the Company intends to register as a
broker/dealer, merge with or acquire a registered broker/dealer, or otherwise
become a member of NASD, it shall promptly notify the NASD.
 
3.17  Stabilization. Neither the Company, nor, to its knowledge, any of its
employees, directors or stockholders (without the consent of Maxim) has taken or
will take, directly or indirectly, any action designed to or that has
constituted or that might reasonably be expected to cause or result in, under
the Exchange Act, or otherwise, stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Units.
 
 
-23-

--------------------------------------------------------------------------------

 
3.18 Internal Controls.  The Company will maintain a system of internal
accounting controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary in order to permit
preparation of financial statements in accordance with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
3.19 Accountants.  For a period of five years from the Effective Date or until
such earlier time upon which the Company is required to be liquidated, the
Company shall retain Ziv Haft or other independent public accountants reasonably
acceptable to Maxim.
 
3.20 Form 8-K.  The Company shall, on the date hereof, retain its independent
public accountants to audit the financial statements of the Company as of the
Closing Date (the “Audited Financial Statements”) reflecting the receipt by the
Company of the proceeds of the initial public offering and the Private
Placement, as well as the proceeds from the exercise of the Over-Allotment if
such exercise has occurred on the date of the Prospectus.  Within three (3)
trading days of the Effective Date, the Company will file a Current Report on
Form 8-K with the Commission, which Report shall contain the Company’s Audited
Financial Statements.
 
3.21 NASD.  The Company shall advise the NASD if it is aware that any 5% or
greater stockholder of the Company becomes an affiliate or associated person of
an NASD member participating in the distribution of the Company’s Public
Securities.
 
3.22  Corporate Proceedings. All corporate proceedings and other legal matters
necessary to carry out the provisions of this Agreement and the transactions
contemplated hereby shall have been done to the reasonable satisfaction to
counsel for the Underwriters.
 
3.23 Investment Company. The Company shall cause the proceeds of the Offering to
be held in the Trust Fund to be invested only in “government securities” with
specific maturity dates or in money market funds meeting certain conditions
under Rule 2a-7 promulgated under the Investment Company Act as set forth in the
Trust Agreement and disclosed in the Prospectus. The Company will otherwise
conduct its business in a manner so that it will not become subject to the
Investment Company Act. Furthermore, once the Company consummates a Business
Combination, it will be engaged in a business other than that of investing,
reinvesting, owning, holding or trading securities.


3.24 Business Combination Announcement. Within five (5) Business Days following
the consummation by the Company of a Business Combination, the Company shall
cause an announcement (“Business Combination Announcement”) to be placed, at its
cost, in The Wall Street Journal, The New York Times and a third publication to
be selected by Maxim announcing the consummation of the Business Combination and
indicating that Maxim was the managing underwriter in the Offering (subject to
an aggregate maximum amount of $10,000). The Company shall supply Maxim with a
draft of the Business Combination Announcement and provide Maxim with a
reasonable advance opportunity to comment thereon. The Company will not place
the Business Combination Announcement without the final approval of Maxim, which
approval will not be unreasonably withheld.


 
-24-

--------------------------------------------------------------------------------

 
3.25 Colorado Trust Filing. In the event the Securities are registered in the
State of Colorado, the Company will cause a Colorado Form ES to be filed with
the Commissioner of the State of Colorado no less than 10 days prior to the
distribution of the Trust Fund in connection with a Business Combination and
will do all things necessary to comply with Section 11-51-302 and Rule 51-3.4 of
the Colorado Securities Act.


3.26 Press Releases. The Company agrees it will not issue press releases or
engage in any other publicity, without Maxim’s prior written consent (not to be
unreasonably withheld), for a period of forty (40) days after the Closing Date.


3.27 Key-Man Insurance. Prior to the consummation of the Business Combination,
the Company will obtain key person life insurance with an insurer rated at least
AA or better in the most recent addition of “Best’s Life Reports” in the
aggregate amount of $2,000,000 on the lives of Mr. Adiv Baruch and Mr. Ronen
Zadok. Such insurance shall be maintained in full force and effect for a period
of three years from the consummation of the Business Combination. The Company
shall be the sole beneficiary of such policy.


 
3.28 Electronic Prospectus. The Company shall cause to be prepared and delivered
to the Representative, at its expense, within one (1) Business Day from the
effective date of this Agreement, an Electronic Prospectus to be used by the
Underwriters in connection with the Offering. As used herein, the term
“Electronic Prospectus” means a form of prospectus, and any amendment or
supplement thereto, that meets each of the following conditions: (i) it shall be
encoded in an electronic format, satisfactory to the Representative, that may be
transmitted electronically by the other Underwriters to offerees and purchasers
of the Units for at least the period during which a Prospectus relating to the
Units is required to be delivered under the Securities Act; (ii) it shall
disclose the same information as the paper prospectus and prospectus filed
pursuant to EDGAR, except to the extent that graphic and image material cannot
be disseminated electronically, in which case such graphic and image material
shall be replaced in the electronic prospectus with a fair and accurate
narrative description or tabular representation of such material, as
appropriate; and (iii) it shall be in or convertible into a paper format or an
electronic format, satisfactory to the Representative, that will allow
recipients thereof to store and have continuously ready access to the prospectus
at any future time, without charge to such recipients (other than any fee
charged for subscription to the Internet as a whole and for on-line time). The
Company hereby confirms that it has included or will include in the Prospectus
filed pursuant to EDGAR or otherwise with the Commission and in the Registration
Statement at the time it was declared effective an undertaking that, upon
receipt of a request by an investor or his or her representative within the
period when a prospectus relating to the Units is required to be delivered under
the Securities Act, the Company shall transmit or cause to be transmitted
promptly, without charge, a paper copy of the Prospectus.
 
3.29 Reservation of Shares. The Company will reserve and keep available that
maximum number of its authorized but unissued securities which are issuable upon
exercise of the Warrants and the Representative’s Purchase Option,
Representative’s Warrants and the Placement Warrants outstanding from time to
time.


 
-25-

--------------------------------------------------------------------------------

 
3.30 Board Advisor. The Company agrees that it will, upon completion of the
proposed public offering contemplated herein, for a period of no less than two
(2) years, engage a designee of the Representative as an advisor (“Advisor”) to
its Board of Directors where such Advisor shall attend meetings of the Board,
receive all notices and other correspondence and communications sent by the
Company to members of its Board of Directors provided, that such Advisor shall
not be entitled to any compensation, other than reimbursement for all costs
incurred in attending such meetings including, food, lodging, and
transportation. The Company further agrees that, during said two (2) year
period, it shall schedule no less than four (4) formal and "in person" meetings
of its Board of Directors in each such year at which meetings such Advisor shall
be permitted to attend as set forth herein; said meetings shall be held
quarterly each year and ten (10) days advance notice of such meetings shall be
given to the Advisor. Further, during such two (2) year period, the Company
shall give notice to the Representative with respect to any proposed
acquisitions, mergers, reorganizations or other similar transactions. The
Company shall indemnify and hold such Advisor harmless against any and all
claims, actions, damages, costs and expenses, and judgments arising solely out
of the attendance and participation of such Advisor at any such meeting
described herein, and, if the Company maintains a liability insurance policy
affording coverage for the acts of its officers and directors, it shall, if
possible, include such Advisor as an insured under such policy.


3.31 Right of First Refusal.  For a period of eighteen (18) months from the
closing of a Business Combination, but in any event no later than 36 months from
the date hereof, the Company grants the Representative the right of first
refusal to act as lead underwriter or minimally as a co-manager with at least
50% of the economics; or, in the case of a three-handed deal 33% of the
economics, for any and all future public and private equity and debt offerings,
excluding ordinary course of business financings such as bank lines of credit,
accounts receivable, factoring and financing generated by the Company or any
successor to or any subsidiary of the Company.


3.32 Private Placement Proceeds. Immediately upon establishment of the Trust
Fund and prior to the Closing, the Company shall deposit $1,500,000 of the
proceeds from the Private Placement in the Trust Fund and shall provide Maxim
with evidence of the same.


3.33 No Amendment to Charter.


(i) The Company covenants and agrees it will not seek to amend or modify
provisions (A) - (E) of Article Sixth of its Amended and Restated Certificate of
Incorporation.


(ii) The Company acknowledges that the purchasers of the Firm Units and Option
Units in this Offering shall be deemed to be third party beneficiaries of
Section 3.33 of this Agreement.


(iii) The Underwriters specifically acknowledge that they may not waive this
Section 3.33 under any circumstances.


3.34 Financial Printer. The Company shall retain a financial printer, reasonably
acceptable to the Representative, for the purpose of facilitating the Company’s
EDGAR filings and the printing of the Preliminary Prospectus and Prospectus.


 
-26-

--------------------------------------------------------------------------------

 
4. Conditions of Underwriters’ Obligations.  The obligations of the several
Underwriters to purchase and pay for the Units, as provided herein, shall be
subject to the continuing accuracy of the representations and warranties of the
Company as of the date hereof and as of each of the Closing Date and the Option
Closing Date, if any, to the accuracy of the statements of officers of the
Company made pursuant to the provisions hereof and to the performance by the
Company of its obligations hereunder and to the following conditions:
 
4.1  Regulatory Matters.
 
4.1.1 Effectiveness of Registration Statement.  The Registration Statement shall
have become effective not later than 5:00 P.M., New York time, on the date of
this Agreement or such later date and time as shall be consented to in writing
by Representative, and, at each of the Closing Date and the Option Closing Date,
no stop order suspending the effectiveness of the Registration Statement shall
have been issued and no proceedings for the purpose shall have been instituted
or shall be pending or contemplated by the Commission and any request on the
part of the Commission for additional information shall have been complied with
to the reasonable satisfaction of R&P.
 
4.1.2  NASD Clearance.  By the Effective Date, the Representative shall have
received clearance from the NASD as to the amount of compensation allowable or
payable to the Underwriters as described in the Registration Statement.


4.1.3 No Commission Stop Order. At each of the Closing Date and the Option
Closing Date, the Commission has not issued any order or threatened to issue any
order preventing or suspending the use of any Preliminary Prospectus or the
Prospectus or any part thereof, and has not instituted or threatened to
institute any proceedings with respect to such an order.
 
4.1.4 No Blue Sky Stop Orders.  No order suspending the sale of the Units in any
jurisdiction designated by Representative pursuant to Section 3.3 hereof shall
have been issued on either the Closing Date or the Option Closing Date, and no
proceedings for that purpose shall have been instituted or shall be
contemplated.
 
4.2  Company Counsel Matters.
 
4.2.1 Closing Date Opinion of Counsel.  On the Closing Date, the Representative
shall have received the favorable opinion of Ellenoff Grossman & Schole LLP
(“EGS”), counsel to the Company, dated the Closing Date, addressed to the
Representative and in form and substance satisfactory to the Representative to
the effect that:
 
(i) The Company has been duly organized and is validly existing as a corporation
and is in good standing under the laws of its state of incorporation, with full
power and authority to own its properties and conduct its business as described
in the Registration Statement, the Preliminary Prospectus and the Prospectus.
 
 
-27-

--------------------------------------------------------------------------------

 
(ii) All issued and outstanding securities of the Company (including, without
limitation, the Placement Securities) have been duly authorized and validly
issued and are fully paid and non-assessable; the holders thereof are not
subject to personal liability by reason of being such holders; and none of such
securities were issued in violation of the preemptive rights of any stockholder
of the Company arising by operation of law or under the Amended and Restated
Certificate of Incorporation or Bylaws of the Company. Except with respect to
the Placement Securities which are not covered by this opinion, the offers and
sales of the outstanding Common Stock were at all relevant times either
registered under the Act and, to our knowledge, the applicable state securities
or Blue Sky Laws or exempt from such registration requirements.  The authorized
capital stock of the Company is as set forth in the Preliminary Prospectus and
the Prospectus. The Units, the Common Stock and the Warrants conform to the
descriptions thereof contained in the Registration Statement, the Preliminary
Prospectus and the Prospectus.
 
(iii) The Securities have been duly authorized and, when issued and paid for,
will be validly issued, fully paid and non-assessable; the holders thereof are
not and will not be subject to personal liability by reason of being such
holders.  The Securities are not and will not be subject to the preemptive
rights of any holders of any security of the Company arising by operation of law
or under the Amended and Restated Certificate of Incorporation or Bylaws of the
Company or, to such counsel’s knowledge, similar rights that entitle or will
entitle any person to acquire any security from the Company upon issuance or
sale thereof.  When issued, the Representative’s Purchase Option, the
Representative’s Warrants and the Warrants will constitute valid and binding
obligations of the Company to issue and sell, upon exercise thereof and payment
therefor, the number and type of securities of the Company called for thereby
and such Warrants, the Representative’s Purchase Option and the Representative’s
Warrants, when issued, in each case, will be enforceable against the Company in
accordance with their respective terms, except: (a) as such enforceability may
be limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally; (b) as enforceability of any indemnification or
contribution provision may be limited under the United States and state
securities laws; and (c) that the remedy of specific performance and injunctive
and other forms of equitable relief may be subject to the equitable defenses and
to the discretion of the court before which any proceeding therefor may be
brought.  The certificates representing the Securities are in due and proper
form. A sufficient number of shares of Common Stock have been reserved for
issuance upon exercise of the Representative’s Purchase Option, the Warrants and
the Representative’s Warrants. The shares of Common Stock underlying the
Representative’s Purchase Option, the Warrants and Representative’s Warrants
will, upon exercise of the Representative’s Purchase Option, the Warrants and
the Representative’s Warrants and payment of the exercise price thereof, be duly
and validly issued, fully paid and non-assessable and will not have been issued
in violation of or subject to, to such counsel’s knowledge, preemptive or
similar rights that entitle or will entitle any person to acquire, to such
counsel’s knowledge, any securities from the Company upon issuance thereof.


 
-28-

--------------------------------------------------------------------------------

 
(iv) The Placement Warrants constitute valid and binding obligations of the
Company to issue and sell, upon exercise thereof and payment therefor, the
number and type of securities of the Company called for thereby, and such
Placement Warrants are enforceable against the Company in accordance with their
respective terms, except: (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under federal and state securities laws; and (iii) that
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to the equitable defenses and to the discretion of the
court before which any proceeding therefor may be brought. A sufficient number
of shares of Common Stock have been reserved for issuance upon exercise of the
Placement Warrants. The shares of Common Stock underlying the Placement Warrants
will, upon exercise thereof and payment of the exercise price therefor, be duly
and validly issued, fully paid and non-assessable and will not have been issued
in violation of or subject to, to such counsel’s knowledge, preemptive or
similar rights that entitle or will entitle any person to acquire any securities
from the Company upon issuance thereof.


(v) The Company has full corporate right, power and authority to execute and
deliver this Agreement, the Warrant Agreement, the Service Agreement, the Trust
Agreement, the Subscription Agreement, the Escrow Agreement and the
Representative’s Purchase Option and to perform its obligations thereunder, and
all corporate action required to be taken for the due and proper authorization,
execution and delivery of this Agreement, the Warrant Agreement, the Service
Agreement, the Trust Agreement, the Subscription Agreement, the Escrow Agreement
and the Representative’s Purchase Option has been duly and validly taken.


(vi) This Agreement, the Warrant Agreement, the Service Agreement, the Trust
Agreement, the Subscription Agreement, the Escrow Agreement and the
Representative’s Purchase Option have each been duly and validly authorized and,
when executed and delivered by the Company, will constitute the valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except: (a) as such enforceability may
be limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally; (b) as enforceability of any indemnification or
contribution provisions may be limited under the United States and state
securities laws; and (c) that the remedy of specific performance and injunctive
and other forms of equitable relief may be subject to the equitable defenses and
to the discretion of the court before which any proceeding therefor may be
brought.
 
(vii)  The execution, delivery and performance of this Agreement, the Warrant
Agreement, the Representative’s Purchase Option, the Escrow Agreement, the Trust
Agreement, the Subscription Agreement and the Service Agreement, the issuance
and sale of the Securities, the consummation of the transactions contemplated
hereby and thereby, and compliance by the Company with the terms and provisions
hereof and thereof, do not and will not, with or without the giving of notice or
the lapse of time, or both, (a) to such counsel’s knowledge, conflict with, or
result in a breach of, any of the terms or provisions of, or constitute a
default under, or result in the creation or modification of any lien, security
interest, charge or encumbrance upon any of the properties or assets of the
Company pursuant to the terms of, any mortgage, deed of trust, note, indenture,
loan, contract, commitment or other agreement or instrument filed as an exhibit
to the Registration Statement, (b) result in any violation of the provisions of
the Amended and Restated Certificate of Incorporation or the By-Laws of the
Company, or (c) to such counsel’s knowledge, violate any statute or any
judgment, order or decree, rule or regulation applicable to the Company of any
court, domestic or foreign, or of any federal, state or other regulatory
authority or other governmental body having jurisdiction over the Company, its
properties or assets.
 
 
-29-

--------------------------------------------------------------------------------

 
(viii) The Registration Statement, each Preliminary Prospectus and the
Prospectus and any post-effective amendments or supplements thereto (other than
the financial statements included therein, as to which no opinion need be
rendered) each as of their respective dates complied as to form in all material
respects with the requirements of the Act and Regulations.  The Securities and
each agreement filed as an exhibit to the Registration Statement conform in all
material respects to the description thereof contained in the Registration
Statement, the Preliminary Prospectus and the Prospectus.
 
(ix) The Registration Statement is effective under the Act.  To such counsel’s
knowledge, no stop order suspending the effectiveness of the Registration
Statement has been issued and no proceedings for that purpose have been
instituted or are pending or threatened under the Act or applicable state
securities laws.
 
(x) To such counsel’s knowledge, there is no action, suit or other proceeding
before or by any court of governmental agency or body, domestic or foreign, now
pending, or threatened against the Company that is required to be described in
the Registration Statement that is not so described.
 
(xi) No consent, approval, authorization, order, registration, filing,
qualification, license or permit of or with any court or any judicial,
regulatory or other legal or governmental agency or body is required for the
execution, delivery and performance by the Company of the Underwriting Agreement
or consummation by the Company of the transactions contemplated by the
Underwriting Agreement, the Registration Statement, Preliminary Prospectus and
the Prospectus, except for (1) such as may be required under state securities or
blue sky laws in connection with the purchase and distribution of the Units by
the Underwriters (as to which such counsel need express no opinion), (2) such as
have been made or obtained under the Securities Act and (3) such as are required
by the NASD.
 
(xii) The statements under the captions “Description of Securities” and Item 14
of Part II of the Registration Statement, insofar as such statements constitute
a summary of the legal matters, documents or proceedings referred to therein,
fairly present the information called for with respect to such legal matters,
documents and proceedings.
 
The opinion of counsel shall further include a statement to the effect that
counsel has participated in conferences with officers and other representatives
of the Company, representatives of the independent public accountants for the
Company and representatives of the Underwriters at which the contents of the
Registration Statement, Preliminary Prospectus, the Prospectus and related
matters were discussed and although such counsel is not passing upon and does
not assume any responsibility for the accuracy, completeness or fairness of the
statements
 
 
-30-

--------------------------------------------------------------------------------

 
 
contained in the Registration Statement, Preliminary Prospectus and the
Prospectus (except as otherwise set forth in this opinion), no facts have come
to the attention of such counsel which lead them to believe that either the
Registration Statement, Preliminary Prospectus or the Prospectus or any
amendment or supplement thereto, as of the date of such opinion contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading (it being
understood that such counsel need express no opinion with respect to the
financial statements and schedules and other financial and statistical data
included in the Registration Statement, Preliminary Prospectus or the
Prospectus). The opinion of counsel shall state that such counsel is not opining
as to the Placement Securities with respect to any rights to rescind or the
effect any exercise of such rights will have on any other securities of the
Company or on the Offering.
 
 
4.2.2 Option Closing Date Opinion of Counsel.  On each Option Closing Date, if
any, the Representative shall have received the favorable opinion of EGS, dated
each Option Closing Date, addressed to the Representative and in form and
substance reasonably satisfactory to counsel to the Representative, confirming
as of each Option Closing Date, the statements made by EGS in its opinion
delivered on the Closing Date.


4.2.3 Reliance.  In rendering such opinion, such counsel may rely: (i) as to
matters involving the application of laws other than the laws of the United
States and jurisdictions in which they are admitted, to the extent such counsel
deems proper and to the extent specified in such opinion, if at all, upon an
opinion or opinions (in form and substance reasonably satisfactory to the
Representative) of other counsel reasonably acceptable to the Representative,
familiar with the applicable laws; and (ii) as to matters of fact, to the extent
they deem proper, on certificates or other written statements of officers of the
Company and officers of departments of various jurisdiction having custody of
documents respecting the corporate existence or good standing of the Company,
provided that copies of any such statements or certificates shall be delivered
to the Underwriters’ counsel if requested.  The opinion of counsel for the
Company and any opinion relied upon by such counsel for the Company shall
include a statement to the effect that it may be relied upon by counsel for the
Underwriters in its opinion delivered to the Underwriters.
 
4.3  Cold Comfort Letter.  At the time this Agreement is executed, and at each
of the Closing Date and the Option Closing Date, if any, Representative shall
have received a letter, addressed to the Representative and in form and
substance satisfactory in all respects (including the non-material nature of the
changes or decreases, if any, referred to in clause (iii) below) to
Representative and to R&P from Ziv Haft dated, respectively, as of the date of
this Agreement and as of the Closing Date and the Option Closing Date, if any:
 
(i) Confirming that they are independent accountants with respect to the Company
within the meaning of the Act and the applicable Regulations and that they have
not, during the periods covered by the financial statements included in the
Registration Statement, the Preliminary Prospectus and the Prospectus, provided
to the Company any non-audit services, as such term is used in Section 10A(g) of
the Exchange Act;
 
 
-31-

--------------------------------------------------------------------------------

 
(ii)  Stating that in their opinion the financial statements of the Company
included in the Registration Statement, the Preliminary Prospectus and the
Prospectus comply as to form in all material respects with the applicable
accounting requirements of the Act and the published Regulations thereunder;
 
(iii) Stating that, on the basis of a limited review which included a reading of
the latest available minutes of the stockholders and board of directors and the
various committees of the board of directors, consultations with officers and
other employees of the Company responsible for financial and accounting matters
and other specified procedures and inquiries, nothing has come to their
attention which would lead them to believe that: (a) the unaudited financial
statements of the Company included in the Registration Statement, the
Preliminary Prospectus and the Prospectus do not comply as to form in all
material respects with the applicable accounting requirements of the Act and the
Regulations or are not fairly presented in conformity with generally accepted
accounting principles applied on a basis substantially consistent with that of
the audited financial statements of the Company included in the Registration
Statement, Preliminary Prospectus and the Prospectus; (b) at a date not later
than five days prior to the Effective Date, Closing Date or Option Closing Date,
as the case may be, there was any change in the capital stock or long-term debt
of the Company, or any decrease in the stockholders’ equity of the Company as
compared with amounts shown in the December 31, 2006 balance sheet included in
the Registration Statement, the Preliminary Prospectus and the Prospectus, other
than as set forth in or contemplated by the Registration Statement, the
Preliminary Prospectus and the Prospectus, or, if there was any decrease,
setting forth the amount of such decrease, and (c) during the period from
December 31, 2006 (balance sheet date) to a specified date not later than five
days prior to the Effective Date, Closing Date or Option Closing Date, as the
case may be, there was any decrease in revenues, net earnings or net earnings
per share of Common Stock, in each case as compared with the corresponding
period in the preceding year and as compared with the corresponding period in
the preceding quarter, other than as set forth in or contemplated by the
Registration Statement, the Preliminary Prospectus and the Prospectus, or, if
there was any such decrease, setting forth the amount of such decrease;
 
(iv)  Stating they have compared specific dollar amounts, numbers of shares,
percentages of revenues and earnings, statements and other financial information
pertaining to the Company set forth in the Registration Statement, the
Preliminary Prospectus and the Prospectus in each case to the extent that such
amounts, numbers, percentages, statements and information may be derived from
the general accounting records, including work sheets, of the Company and
excluding any questions requiring an interpretation by legal counsel, with the
results obtained from the application of specified readings, inquiries and other
appropriate procedures (which procedures do not constitute an examination in
accordance with generally accepted auditing standards) set forth in the letter
and found them to be in agreement;
 
(v) Stating they have not, since inception, provided the Company’s management
with any written communication in accordance with Statement on Auditing
Standards No. 60 “Communication of Internal Control Structure Related Matters
Noted in an Audit,”; and
 
 
-32-

--------------------------------------------------------------------------------

 
(vi) Statements as to such other matters incident to the transaction
contemplated hereby as Representative may reasonably request.
 
4.4  Officers’ Certificates.
 
4.4.1 Officers’ Certificate.  At each of the Closing Date and the Option Closing
Date, if any, the Representative shall have received a certificate of the
Company signed by the Chairman of the Board or the President and the Secretary
or Assistant Secretary of the Company, dated the Closing Date or the Option
Closing Date, as the case may be, respectively, to the effect that the Company
has performed all covenants and complied with all conditions required by this
Agreement to be performed or complied with by the Company prior to and as of the
Closing Date, or the Option Closing Date, as the case may be, and that the
conditions set forth in Section 4.5 hereof have been satisfied as of such date
and that, as of Closing Date and the Option Closing Date, as the case may be,
the representations and warranties of the Company set forth in Section 2 hereof
are true and correct.  In addition, the Representative will have received such
other and further certificates of officers of the Company as the Representative
may reasonably request.
 
4.4.2  Secretary’s Certificate.  At each of the Closing Date and the Option
Closing Date, if any, the Representative shall have received a certificate of
the Company signed by the Secretary or Assistant Secretary of the Company, dated
the Closing Date or the Option Date, as the case may be, respectively,
certifying: (i) that the By-Laws and Amended and Restated Certificate of
Incorporation of the Company are true and complete, have not been modified and
are in full force and effect; (ii) that the resolutions relating to the public
offering contemplated by this Agreement are in full force and effect and have
not been modified; (iii) all correspondence between the Company or its counsel
and the Commission; and (iv) as to the incumbency of the officers of the
Company.  The documents referred to in such certificate shall be attached to
such certificate.
 
4.5  No Material Changes.  Prior to and on each of the Closing Date and the
Option Closing Date, if any: (i) there shall have been no material adverse
change or development involving a prospective material adverse change in the
condition or prospects or the business activities, financial or otherwise, of
the Company from the latest dates as of which such condition is set forth in the
Registration Statement and Prospectus; (ii) no action suit or proceeding, at law
or in equity, shall have been pending or threatened against the Company or any
Initial Stockholder before or by any court or federal or state commission, board
or other administrative agency wherein an unfavorable decision, ruling or
finding may materially adversely affect the business, operations, prospects or
financial condition or income of the Company, except as set forth in the
Registration Statement, the Preliminary Prospectus and Prospectus; (iii) no stop
order shall have been issued under the Act and no proceedings therefor shall
have been initiated or threatened by the Commission; and (iv) the Registration
Statement, the Preliminary Prospectus and the Prospectus and any amendments or
supplements thereto shall contain all material statements which are required to
be stated therein in accordance with the Act and the Regulations and shall
conform in all material respects to the requirements of the Act and the
Regulations, and neither the Registration Statement, the Preliminary Prospectus
nor the Prospectus nor any amendment or supplement thereto shall contain any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein (in the case of
the Prospectus, in light of the circumstances under which they were made), not
misleading.
 
 
-33-

--------------------------------------------------------------------------------

 
4.6 Delivery of Agreements.
 
4.6.1 Effective Date Deliveries.  On the Effective Date, the Company shall have
delivered to the Representative executed copies of the Escrow Agreement, the
Trust Agreement, the Warrant Agreement, the Service Agreement, all of the
Insider Letters and the Subscription Agreement.
 
      4.6.2  Closing Date Deliveries.  On the Closing Date, the Company shall
have delivered to the Representative and its designees executed copies of the
Representative’s Purchase Option.
 
4.7 Secondary Market Trading Survey.  On the Closing Date, the Representative
shall have received the Secondary Market Trading Survey from R&P.
 
5.  Indemnification.
 
5.1  Indemnification of Underwriters.
 
5.1.1 General.  Subject to the conditions set forth below, the Company agrees to
indemnify and hold harmless each of the Underwriters and each dealer selected by
Representative that participates in the offer and sale of the Units (each a
"Selected Dealer") and each of their respective directors, officers and
employees and each person, if any, who controls any such Underwriter
(“controlling person”) within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act, against any and all loss, liability, claim,
damage and expense whatsoever (including but not limited to any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, commenced or threatened, or any claim whatsoever,
whether arising out of any action between any of the Underwriters and the
Company or between any of the Underwriters and any third party or otherwise) to
which they or any of them may become subject under the Act, the Exchange Act or
any other federal, state or local statute, law, rule, regulation or ordinance or
at common law or otherwise or under the laws, rules and regulation of foreign
countries, arising out of or based upon any untrue statement or alleged untrue
statement of a material fact contained in (i) any Preliminary Prospectus, the
Registration Statement, or the Prospectus (as from time to time each may be
amended and supplemented); (ii) in any post-effective amendment or amendments or
any new registration statement and prospectus in which is included securities of
the Company issued or issuable upon exercise of the Representative’s Purchase
Option; or (iii) any application or other document or written communication (in
this Section 5 collectively called “application”) executed by the Company or
based upon written information furnished by the Company in any jurisdiction in
order to qualify the Units under the securities laws thereof or filed with the
Commission, any state securities commission or agency, the OTC Bulletin Board or
Nasdaq or any securities exchange; or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which
 
 
-34-

--------------------------------------------------------------------------------

 
they were made, not misleading, unless such statement or omission was made in
reliance upon and in conformity with written information furnished to the
Company with respect to an Underwriter by or on behalf of such Underwriter
expressly for use in any Preliminary Prospectus, the Registration Statement, or
the Prospectus, or any amendment or supplement thereof.  With respect to any
untrue statement or omission or alleged untrue statement or omission made in the
Preliminary Prospectus, the indemnity agreement contained in this paragraph
shall not inure to the benefit of any Underwriter to the extent that any loss,
liability, claim, damage or expense of such Underwriter results from the fact
that a copy of the Prospectus was not given or sent to the person asserting any
such loss, liability, claim or damage at or prior to the written confirmation of
sale of the Securities to such person as required by the Act and the
Regulations, and if the untrue statement or omission has been corrected in the
Prospectus, unless such failure to deliver the Prospectus was a result of
non-compliance by the Company with its obligations under Section 3.4 hereof. 
The Company agrees promptly to notify the Representative of the commencement of
any litigation or proceedings against the Company or any of its officers,
directors or controlling persons in connection with the issue and sale of the
Securities or in connection with the Preliminary Prospectus, the Registration
Statement, or the Prospectus.
 
5.1.2  Procedure.  If any action is brought against an Underwriter or
controlling person in respect of which indemnity may be sought against the
Company pursuant to Section 5.1.1, such Underwriter shall promptly notify the
Company in writing of the institution of such action and the Company shall
assume the defense of such action, including the employment and fees of counsel
(subject to the reasonable approval of such Underwriter) and payment of actual
expenses.  Such Underwriter or controlling person shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such Underwriter or such controlling person
unless: (i) the employment of such counsel at the expense of the Company shall
have been authorized in writing by the Company in connection with the defense of
such action; (ii) the Company shall not have employed counsel to have charge of
the defense of such action; or (iii) such indemnified party or parties shall
have reasonably concluded that there may be defenses available to it or them
which are different from or additional to those available to the Company (in
which case the Company shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
the reasonable fees and expenses of not more than one additional firm of
attorneys selected by the Underwriter and/or controlling person shall be borne
by the Company.  Notwithstanding anything to the contrary contained herein, if
the Underwriter or controlling person shall assume the defense of such action as
provided above, the Company shall have the right to approve the terms of any
settlement of such action which approval shall not be unreasonably withheld.
 
5.2 Indemnification of the Company.  Each Underwriter, severally and not
jointly, agrees to indemnify and hold harmless the Company, its directors,
officers and employees and agents who control the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act against any and all
loss, liability, claim, damage and expense described in the foregoing indemnity
from the Company to the several Underwriters, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions
made in any Preliminary Prospectus, the Registration Statement, or the
Prospectus, or any amendment or supplement thereto, or in any application, in
reliance upon, and in strict conformity with, written information furnished to
the Company with respect to such Underwriter by or on behalf of the Underwriter
expressly for use in such Preliminary Prospectus, the Registration Statement, or
the Prospectus, or any amendment or supplement thereto or in any such
application, which furnished written information, it is expressly agreed,
consists solely of the information described in the last sentence of Section
2.3.1.  In case any action shall be brought against the Company or any other
person so indemnified based on any Preliminary Prospectus, the Registration
Statement, or the Prospectus, or any amendment or supplement thereto or any
application, and in respect of which indemnity may be sought against any
Underwriter, such Underwriter shall have the rights and duties given to the
Company, and the Company and each other person so indemnified shall have the
rights and duties given to the several Underwriters by the provisions of
Section 5.1.2.
 
 
-35-

--------------------------------------------------------------------------------

 
5.3  Contribution.
 
5.3.1  Contribution Rights.  In order to provide for just and equitable
contribution under the Act in any case in which (i) any person entitled to
indemnification under this Section 5 makes claim for indemnification pursuant
hereto but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 5 provides for
indemnification in such case, or (ii) contribution under the Act, the Exchange
Act or otherwise may be required on the part of any such person in circumstances
for which indemnification is provided under this Section 5, then, and in each
such case, the Company and the Underwriters shall contribute to the aggregate
losses, liabilities, claims, damages and expenses of the nature contemplated by
said indemnity agreement incurred by the Company and the Underwriters, as
incurred, in such proportions that the Underwriters are responsible for that
portion represented by the percentage that the underwriting discount appearing
on the cover page of the Prospectus bears to the initial offering price
appearing thereon and the Company is responsible for the balance; provided,
that, no person guilty of a fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.  Notwithstanding the
provisions of this Section 5.3.1, no Underwriter shall be required to contribute
any amount in excess of the amount by which the total price at which the Public
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any damages that such Underwriter has otherwise
been required to pay in respect of such losses, liabilities, claims, damages and
expenses.  For purposes of this Section, each director, officer and employee of
an Underwriter or the Company, as applicable, and each person, if any, who
controls an Underwriter or the Company, as applicable, within the meaning of
Section 15 of the Act shall have the same rights to contribution as the
Underwriters or the Company, as applicable.
 
5.3.2 Contribution Procedure.  Within fifteen days after receipt by any party to
this Agreement (or its representative) of notice of the commencement of any
action, suit or proceeding, such party will, if a claim for contribution in
respect thereof is to be made against another party (“contributing party”),
notify the contributing party of the commencement thereof, but the omission to
so notify the contributing party will not relieve it from any liability which it
may have to any other party other than for contribution hereunder.  In case any
such action, suit or proceeding is brought against any party, and such party
notifies a contributing party or its representative of the commencement thereof
within the aforesaid fifteen days, the contributing party will be entitled to
participate therein with the notifying party and any other contributing party
similarly notified.  Any such contributing party shall not be liable to any
party seeking contribution on account of any settlement of any claim, action or
proceeding effected by such party seeking contribution on account of any
settlement of any claim, action or proceeding effected by such party seeking
contribution without the written consent of such contributing party.  The
contribution provisions contained in this Section are intended to supersede, to
the extent permitted by law, any right to contribution under the Act, the
Exchange Act or otherwise available.  The Underwriters’ obligations to
contribute pursuant to this Section 5.3 are several and not joint.
 
 
-36-

--------------------------------------------------------------------------------

 
6.  Default by an Underwriter.
 
6.1 Default Not Exceeding 10% of Firm Units or Option Units.  If any Underwriter
or Underwriters shall default in its or their obligations to purchase the Firm
Units or the Option Units, if the over-allotment option is exercised, hereunder,
and if the number of the Firm Units or Option Units with respect to which such
default relates does not exceed in the aggregate 10% of the number of Firm Units
or Option Units that all Underwriters have agreed to purchase hereunder, then
such Firm Units or Option Units to which the default relates shall be purchased
by the non-defaulting Underwriters in proportion to their respective commitments
hereunder.
 
6.2  Default Exceeding 10% of Firm Units or Option Units.  In the event that the
default addressed in Section 6.1 above relates to more than 10% of the Firm
Units or Option Units, Representative may in its discretion arrange for itself
or for another party or parties to purchase such Firm Units or Option Units to
which such default relates on the terms contained herein.  If, within one
Business Day after such default relating to more than 10% of the Firm Units or
Option Units, Representative does not arrange for the purchase of such Firm
Units or Option Units, then the Company shall be entitled to a further period of
one Business Day within which to procure another party or parties satisfactory
to the Company and Representative to purchase said Firm Units or Option Units on
such terms.  In the event Representative does not arrange for the purchase of
the Firm Units or Option Units to which a default relates as provided in this
Section 6, this Agreement may be terminated by the Company without liability on
the part of the Company (except as provided in Sections 3.13 and 5 hereof) or
the several Underwriters (except as provided in Section 5 hereof); provided,
however, that if such default occurs with respect to the Option Units, this
Agreement will not terminate as to the Firm Units; and provided further that
nothing herein shall relieve a defaulting Underwriter of its liability, if any,
to the other several Underwriters and to the Company for damages occasioned by
its default hereunder.
 
6.3  Postponement of Closing Date.  In the event the Firm Units or Option Units
to which the default relates are to be purchased by the non-defaulting
Underwriters, or are to be purchased by another party or parties as aforesaid,
Representative or the Company shall have the right to postpone the Closing Date
or Option Closing Date for a reasonable period, but not in any event exceeding
five Business Days, in order to effect whatever changes may thereby be made
necessary in the Registration Statement, the Preliminary Prospectus and/or the
Prospectus, as the case may be, or in any other documents and arrangements, and
the Company agrees to file promptly any amendment to, or to supplement, the
Registration Statement, the Preliminary Prospectus and/or the Prospectus, as the
case may be, that in the opinion of counsel for the Underwriters may thereby be
made necessary. The term “Underwriter” as used in this Agreement shall include
any party substituted under this Section 6 with like effect as if it had
originally been a party to this Agreement with respect to such Securities.
 
 
-37-

--------------------------------------------------------------------------------

 
7.  Additional Covenants.
 
7.1 Additional Shares or Options.  The Company hereby agrees that until the
Company consummates a Business Combination, it shall not issue any shares of
Common Stock or any options or other securities convertible into Common Stock,
or any shares of Preferred Stock which participate in any manner in the Trust
Fund or which vote as a class with the Common Stock on a Business Combination.


7.2 Trust Fund Waiver Acknowledgments. The Company hereby agrees that it will
not commence its due diligence investigation of any operating business or
businesses which the Company seeks to acquire (each, a “Target Business”) or
obtain the services of any vendor unless and until such Target Business or
vendor acknowledges in writing, whether through a letter of intent, memorandum
of understanding or other similar document (and subsequently acknowledges the
same in any definitive document replacing any of the foregoing), that (a) it has
read the Prospectus and understands that the Company has established the Trust
Fund, initially in an amount of $24,766,000 (which includes $750,000 of deferred
underwriting discounts and which does not give effect to any exercise of the
Over-allotment Option) for the benefit of the Public Stockholders and that,
except for a portion of the interest earned on the amounts held in the Trust
Fund, the Company may disburse monies from the Trust Fund only (i) to the Public
Stockholders in the event of the redemption of their shares or the dissolution
and liquidation of the Trust Fund as part of the Company’s plan of dissolution
and liquidation or (ii) to the Company after it consummates a Business
Combination and (b) for and in consideration of the Company (1) agreeing to
evaluate such Target Business for purposes of consummating a Business
Combination with it or (2) agreeing to engage the services of the vendor, as the
case may be, such Target Business or vendor agrees that it does not have any
right, title, interest or claim of any kind in or to any monies of the Trust
Fund (“Claim”) and waives any Claim it may have in the future as a result of, or
arising out of, any negotiations, contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever. The
foregoing letters shall substantially be in the form attached hereto as Exhibit
A and B, respectively. Furthermore, each officer and director of the Company
shall execute a waiver letter in the form attached hereto as Exhibit C.


7.3 Insider Letters.  The Company shall not take any action or omit to take any
action which would cause a breach of any of the Insider Letters executed between
each Initial Stockholder and Maxim or the Subscription Agreement and will not
allow any amendments to, or waivers of, such Insider Letters or the Subscription
Agreement without the prior written consent of Maxim.
 
7.4  Amended and Restated Certificate of Incorporation and By-Laws.  The Company
shall not take any action or omit to take any action that would cause the
Company to be in breach or violation of its Amended and Restated Certificate of
Incorporation or By-Laws.  Subject to Section 3.33, prior to the consummation of
a Business Combination, the Company will not amend its Amended and Restated
Certificate of Incorporation, without the prior written consent of Maxim.
 
 
-38-

--------------------------------------------------------------------------------

 
7.5  Blue Sky Requirements.  The Company shall provide counsel to the
Representative with ten copies of all proxy information and all related material
filed with the Commission in connection with a Business Combination concurrently
with such filing with the Commission.  In addition, the Company shall furnish
any other state in which its initial public offering was registered, such
information as may be requested by such state.
 
7.6 Acquisition/Liquidation Procedure. (a) The Company agrees: (i) that, prior
to the consummation of any Business Combination, it will submit such transaction
to the Company’s stockholders for their approval (“Business Combination Vote”)
even if the nature of the acquisition is such as would not ordinarily require
stockholder approval under applicable state law; and (ii) that, in the event
that the Company does not effect a Business Combination within 18 months from
the consummation of this Offering (subject to extension for an additional
six-month period, as described in the Prospectus)(the “Termination Date”), the
Company shall take all action necessary to dissolve the Corporation and
liquidate the Trust Account to holders of IPO Shares as soon as reasonably
practicable, and after approval of the Company’s stockholders and subject to the
requirements of the Delaware General Corporation Law (the “GCL”), including the
adoption of a resolution by the Company’s Board of Directors, prior to such
Termination Date, pursuant to Section 275(a) of the GCL, which shall deem the
dissolution of the Company advisable and cause to be prepared such notices as
are required by Section 275(a) of the GCL as promptly thereafter as possible. If
the Company does not consummate a Business Combination by the Termination Date,
the Company shall, with respect to any plan of dissolution and liquidation,
cause the Company’s Board of Directors to convene, adopt a plan of dissolution
and liquidation and promptly prepare and file a proxy statement with the
Securities and Exchange Commission setting out the plan of dissolution and
liquidation. If the Company seeks approval from its stockholders to consummate a
Business Combination within 90 days of the expiration of 24 months from the
Effective Date, the proxy statement related to such Business Combination will
also seek stockholder approval for the plan of dissolution and liquidation in
the event the stockholders do not approve the Business Combination. If no proxy
statement seeking the approval of the stockholders for a Business Combination
has been filed within 30 days prior to the date which is 24 months from the
Effective Date, the Company shall cause its Board of Directors, prior to such
date, to convene and adopt a plan of dissolution and liquidation and on such
date file a proxy statement with the Securities and Exchange Commission seeking
stockholder approval for such plan. Upon liquidation of the Trust Account, the
Company will distribute to all holders of IPO Shares (defined below) an
aggregate sum equal to $9.91 per unit (plus a portion of the interest earned,
but net of (i) taxes payable on interest earned, and (ii) up to $1,500,000 of
interest income released to the Company to fund its working capital), plus a pro
rata share of any remaining net assets, subject to any valid claims by the
Company’s creditors that are not covered by amounts held in the Trust Fund or
the indemnities provided by the Company’s directors and officers. Only holders
of IPO Shares (as defined below) shall be entitled to receive liquidating
distributions and the Company shall pay no liquidating distributions with
respect to any other shares of capital stock of the Company, including the
shares of Common Stock underlying the Placement Warrants. With respect to any
vote for any plan of dissolution and liquidation recommended by the Company’s
Board of Directors, the Company shall use its best efforts to cause all of the
Initial Stockholders to vote the shares of Common Stock owned by them
immediately prior to this Offering in favor of such plan of dissolution and
liquidation.


 
-39-

--------------------------------------------------------------------------------

 
(b) With respect to the Business Combination Vote, the Company shall use its
best efforts to cause all of the Initial Stockholders to vote the shares of
Common Stock owned by them immediately prior to this Offering in accordance with
the majority of the IPO Shares voted by the holders of the IPO Shares in
connection with the Business Combination Vote. At the time the Company seeks
approval of any potential Business Combination, the Company will offer each of
the holders of Common Stock issued in this Offering (the “IPO Shares”) the right
to convert their IPO Shares at a per share price equal to $9.91 (the “Conversion
Price”) (plus a portion of the interest earned, but net of (i) taxes payable on
interest earned, and (ii) up to $1,500,000 of interest income released to the
Company to fund its working capital).  If holders of less than 30.00% in
interest of the Company’s IPO Shares vote against such approval of a Business
Combination, the Company may, but will not be required to, proceed with such
Business Combination.  If the Company elects to so proceed, it will redeem
shares, based upon the Conversion Price, from those holders of IPO Shares who
affirmatively requested such redemption and who voted against the Business
Combination.  If holders of 30.00% or more in interest of the IPO Shares vote
against approval of any potential Business Combination, the Company will not
proceed with such Business Combination and will not redeem such shares. Only
holders of IPO Shares shall be entitled to receive liquidating distributions and
the Company shall pay no liquidating distributions with respect to any other
shares of capital stock of the Company.
 
7.7  Rule 419. The Company agrees that it will use its best efforts to prevent
the Company from becoming subject to Rule 419 under the Act prior to the
consummation of any Business Combination, including, but not limited to, using
its best efforts to prevent any of the Company’s outstanding securities from
being deemed to be a “penny stock” as defined in Rule 3a-51-1 under the Exchange
Act during such period.
 
7.8   Presentation of Potential Target Businesses.  The Company shall cause each
of the Initial Stockholders to agree that, in order to minimize potential
conflicts of interest which may arise from multiple affiliations, the Initial
Stockholders will present to the Company for its consideration, prior to
presentation to any other person or company, any suitable opportunity to acquire
an operating business, until the earlier of the consummation by the Company of a
Business Combination, the liquidation of the Company, subject to any
pre-existing fiduciary obligations the Initial Stockholders might have.
 
7.9 Target Fair Market Value.  The Company agrees that the initial Target
Business that it acquires must have a fair market value equal to at least 80% of
the amount held in the Company’s Trust Fund (excluding the deferred underwriting
compensation payable to Maxim) at the time of such acquisition. The fair market
value of such business must be determined by the Board of Directors of the
Company based upon standards generally accepted by the financial community, such
as actual and potential sales, earnings and cash flow and book value.  If the
Board of Directors of the Company is not able to independently determine that
the Target Business has a fair market value of at least 80% of the amount in the
Trust Fund (excluding the deferred underwriting compensation payable to Maxim)
at the time of such acquisition, the Company will obtain an opinion from an
unaffiliated, independent investment banking firm which is a member of the NASD
with respect to the satisfaction of such criteria.  The Company is not required
to obtain an opinion from an investment banking firm as to the fair market value
if the Company’s Board of Directors independently determines that the Target
Business does have sufficient fair market value.


 
-40-

--------------------------------------------------------------------------------

 
8.  Representations and Agreements to Survive Delivery.  Except as the context
otherwise requires, all representations, warranties and agreements contained in
this Agreement shall be deemed to be representations, warranties and agreements
at the Closing Date or the Option Closing Date, if any, and such
representations, warranties and agreements of the Underwriters and Company,
including the indemnity agreements contained in Section 5 hereof, shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of any Underwriter, the Company or any controlling person, and
shall survive termination of this Agreement or the issuance and delivery of the
Securities to the several Underwriters until the earlier of the expiration of
any applicable statute of limitations and the seventh anniversary of the later
of the Closing Date or the Option Closing Date, if any, at which time the
representations, warranties and agreements shall terminate and be of no further
force and effect.
 
9. Effective Date of This Agreement and Termination Thereof.
 
9.1 Effective Date.  This Agreement shall become effective on the Effective Date
at the time the Registration Statement is declared effective by the Commission.
 
9.2  Termination.  Maxim shall have the right to terminate this Agreement at any
time prior to any Closing Date, (i) if any domestic or international event or
act or occurrence has materially disrupted, or in Maxim’s opinion will in the
immediate future materially disrupt, general securities markets in the United
States; or (ii) if trading on the New York Stock Exchange, the American Stock
Exchange, the Boston Stock Exchange or on the NASD OTC Bulletin Board (or
successor trading market) shall have been suspended, or minimum or maximum
prices for trading shall have been fixed, or maximum ranges for prices for
securities shall have been fixed, or maximum ranges for prices for securities
shall have been required on the NASD OTC Bulletin Board or by order of the
Commission or any other government authority having jurisdiction, or (iii) if
the United States or Israel shall have become involved in a war or an increase
in major hostilities, or (iv) if a banking moratorium has been declared by a New
York State or federal authority, or (v) if a moratorium on foreign exchange
trading has been declared which materially adversely impacts the United States
securities market, or (vi) if the Company shall have sustained a material loss
by fire, flood, accident, hurricane, earthquake, theft, sabotage or other
calamity or malicious act which, whether or not such loss shall have been
insured, will, in Maxim’s opinion, make it inadvisable to proceed with the
delivery of the Units, or (vii) if any of the Company’s representations,
warranties or covenants hereunder are breached, or (viii) if the Representative
shall have become aware after the date hereof of such a material adverse change
in the conditions or prospects of the Company, or such adverse material change
in general market conditions, including, without limitation, as a result of
terrorist activities after the date hereof, as in the Representative’s judgment
would make it impracticable to proceed with the offering, sale and/or delivery
of the Units or to enforce contracts made by the Underwriters for the sale of
the Units.
 
 
-41-

--------------------------------------------------------------------------------

 
9.3  Expenses.  In the event this Agreement shall not be carried out for any
reason whatsoever, except as a result of the Representative’s or any
underwriters’ breach or default with respect to any of its material obligations
pursuant to this Agreement, within the time specified herein or any extensions
thereof pursuant to the terms herein, the obligations of the Company to pay the
out of pocket expenses actually incurred by the Representative related to the
transactions contemplated herein shall be governed by Section 3.13 hereof.
 
9.4 Indemnification.  Notwithstanding any contrary provision contained in this
Agreement, any election hereunder or any termination of this Agreement, and
whether or not this Agreement is otherwise carried out, the provisions of
Section 5 shall not be in any way effected by, such election or termination or
failure to carry out the terms of this Agreement or any part hereof.
 
10. Miscellaneous.
 
10.1 Notices.  All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be mailed, delivered by
hand or reputable overnight courier or delivered by facsimile transmission (with
printed confirmation of receipt) and confirmed and shall be deemed given when so
mailed, delivered or faxed (or if mailed, two days after such mailing):
 
If to the Representative:
 
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
Attn: Clifford Teller, Managing Director
Fax: (212) 895-3783
 
Copy to:
 
Richardson & Patel LLP
405 Lexington Avenue, 26th floor
New York, New York 10174
Attn: Jody R. Samuels, Esq.
Fax: (212) 907-6687
 
If to the Company:
 
Pinpoint Advance Corp.
4 Maskit Street
Herzeliya Israel 46700
Attn: Adiv Baruch, President
Fax: +972-957-0894
 
 
-42-

--------------------------------------------------------------------------------

 
Copy to:
 
Ellenoff Grossman & Schole LLP
370 Lexington Avenue, 19th Floor
New York, New York 10017
Attn: Stuart Neuhauser, Esq.
Fax: (212) 370-7889
 
10.2  Headings.  The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
10.3  Amendment.  This Agreement may only be amended by a written instrument
executed by each of the parties hereto.
 
10.4  Entire Agreement.  This Agreement (together with the other agreements and
documents being delivered pursuant to or in connection with this Agreement)
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.
 
10.5 Binding Effect.  This Agreement shall inure solely to the benefit of and
shall be binding upon the Representative, the Underwriters, the Company and the
controlling persons, directors and officers referred to in Section 5 hereof, and
their respective successors, legal representatives and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Agreement or any provisions
herein contained.
 
10.6 Governing Law, Venue, etc.


10.6.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to the
conflict of laws principles thereof. Each of the Representative and the Company
(and any individual signatory hereto): (i) agrees that any legal suit, action or
proceeding arising out of or relating to this agreement and/or the transactions
contemplated hereby shall be instituted exclusively in New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York, (ii) waives any objection which such party may have or
hereafter to the venue of any such suit, action or proceeding and (iii)
irrevocably and exclusively consents to the jurisdiction of the New York Supreme
Court, County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding.


 
-43-

--------------------------------------------------------------------------------

 
10.6.2 Each of the Representative and the Company (and any individual signatory
hereto) further agrees to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding in the New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agrees that service of process upon the
Company or any such individual mailed by certified mail to the Company’s address
shall be deemed in every respect effective service of process upon the Company
or any such individual in any such suit, action or proceeding, and service of
process upon the Representative mailed by certified mail to the Representative’s
address shall be deemed in every respect effective service process upon the
Representative, in any such suit, action or proceeding.


10.6.3 THE COMPANY (ON BEHALF OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY
LAW, ON BEHALF OF ITS EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE REGISTRATION STATEMENT AND THE PROSPECTUS.


10.6.4 The Company agrees that the prevailing party(ies) in any such action
shall be entitled to recover from the other party(ies) all of its reasonable
attorneys’ fees and expenses relating to such action or proceeding and/or
incurred in connection with the preparation therefor.


10.7 Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Delivery of a signed counterpart of this
Agreement by fax or email/pdf transmission shall constitute valid and sufficient
delivery thereof.
 
10.8  Waiver, Etc.  The failure of any of the parties hereto to at any time
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way effect the validity of
this Agreement or any provision hereof or the right of any of the parties hereto
to thereafter enforce each and every provision of this Agreement.  No waiver of
any breach, non-compliance or non-fulfillment of any of the provisions of this
Agreement shall be effective unless set forth in a written instrument executed
by the party or parties against whom or which enforcement of such waiver is
sought; and no waiver of any such breach, non-compliance or non-fulfillment
shall be construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.


10.9 No Fiduciary Relationship. The Company hereby acknowledges that the
Underwriters are acting solely as underwriters in connection with the offering
of the Company’s securities. The Company further acknowledges that the
Underwriters are acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm’s length basis and in no event do the
parties intend that the Underwriters act or be responsible as a fiduciary to the
Company, its management, stockholders, creditors or any other person in
connection with any activity that the Underwriters may undertake or have
undertaken in furtherance of the offering of the Company’s securities, either
before or after the date hereof. The Underwriters
 
 
-44-

--------------------------------------------------------------------------------

 
 
hereby expressly disclaim any fiduciary or similar obligations to the Company,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect. The Company and the Underwriters
agree that they are each responsible for making their own independent judgments
with respect to any such transactions, and that any opinions or views expressed
by the Underwriters to the Company regarding such transactions, including but
not limited to any opinions or views with respect to the price or market for the
Company’s securities, do not constitute advice or recommendations to the
Company. The Company hereby waives and releases, to the fullest extent permitted
by law, any claims that the Company may have against the Underwriters with
respect to any breach or alleged breach of any fiduciary or similar duty to the
Company in connection with the transactions contemplated by this Agreement or
any matters leading up to such transactions.


 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

 
 
-45-

--------------------------------------------------------------------------------

 
If the foregoing correctly sets forth the understanding between the Underwriters
and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between us.
 
 
 
Very truly yours,
 
 
 
 
 
PINPOINT ADVANCE CORP.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Adiv Baruch                                
 
 
 
 
Name:
Adiv Baruch
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
Agreed to and accepted on the date first above written.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MAXIM GROUP LLC, as Representative of the several underwriters
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Paul LaRosa                          
 
 
 
 
Name:
Paul LaRosa
 
 
 
Title:
Managing Director
 
 
                 

 
 

 
 
-46-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
 
PINPOINT ADVANCE CORP.
 
2,500,000 Units
 
Underwriter
 
Number of Firm
Units
to be Purchased
 
 
 
 
 
Maxim Group LLC
   
2,000,000
 
 
       
 Legend Merchant Group, Inc.
   
500,000
 
 
   
2,500,000
 

 
 
 
 
 
-47-

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Target Business Letter




Pinpoint Advance Corp.
4 Maskit Street
Herzeliya Israel 46700
Attn: Adiv Baruch, President


Gentlemen:


Reference is made to the Final Prospectus of Pinpoint Advance Corp.,
(“Pinpoint”), dated April 19, 2007 (the “Prospectus”). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in
Prospectus.


We have read the Prospectus and understand that Pinpoint has established the
Trust Fund, initially in an amount of at least $24,766,000 for the benefit of
the Public Stockholders and the underwriters of Pinpoint’s initial public
offering (the “Underwriters”) and that, except for up to $1,500,000 of the
interest earned on the amounts held in the Trust Fund, Pinpoint may disburse
monies from the Trust Fund only (i) to the Public Stockholders in the event of
the redemption of their shares or the dissolution and liquidation of Pinpoint or
(ii) to Pinpoint and the Underwriters after it consummates a Business
Combination.


For and in consideration of Pinpoint agreeing to evaluate the undersigned for
purposes of consummating a Business Combination with it, the undersigned hereby
agrees that it does not have any right, title, interest or claim of any kind in
or to any monies in the Trust Fund (the “Claim”) and hereby waives any Claim it
may have in the future as a result of, or arising out of, any negotiations,
contracts or agreements with Pinpoint and will not seek recourse against the
Trust Fund for any reason whatsoever.





     
Print Name of Target Business
             
Authorized Signature of Target Business



 
 
 
-48-

--------------------------------------------------------------------------------

 

 
EXHIBIT B


Form of Vendor Letter




Pinpoint Advance Corp.
4 Maskit Street
Herzeliya Israel 46700
Attn: Adiv Baruch, President




Gentlemen:


Reference is made to the Final Prospectus of Pinpoint Advance Corp.
(“Pinpoint”), dated April 19, 2007 (the “Prospectus”). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in
Prospectus.


We have read the Prospectus and understand that Pinpoint has established the
Trust Fund, initially in an amount of at least $24,766,000 for the benefit of
the Public Stockholders and the underwriters of Pinpoint’s initial public
offering (the “Underwriters”) and that, except for up to $1,500,000 of the
interest earned on the amounts held in the Trust Fund, Pinpoint may disburse
monies from the Trust Fund only (i) to the Public Stockholders in the event of
the redemption of their shares or the dissolution and liquidation of Pinpoint or
(ii) to Pinpoint and the Underwriters after it consummates a Business
Combination.


For and in consideration of Pinpoint agreeing to use the products or services of
the undersigned, the undersigned hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies in the Trust Fund (the
“Claim”) and hereby waives any Claim it may have in the future as a result of,
or arising out of, any negotiations, contracts or agreements with Pinpoint and
will not seek recourse against the Trust Fund for any reason whatsoever.







     
Print Name of Vendor
             
Authorized Signature of Vendor



 
-49-

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of Director/Officer Letter




Pinpoint Advance Corp.
4 Maskit Street
Herzeliya Israel 46700
Attn: Adiv Baruch, President




Gentlemen:


The undersigned officer or director of Pinpoint Advance Corp. (“Pinpoint”)
hereby acknowledges that Pinpoint has established the Trust Fund, initially in
an amount of at least $24,766,000 for the benefit of the Public Stockholders and
the underwriters of Pinpoint’s initial public offering (the “Underwriters”) and
that, except for up to $1,500,000 of the interest earned on the amounts held in
the Trust Fund, Pinpoint may disburse monies from the Trust Fund only (i) to the
Public Stockholders in the event of the redemption of their shares or the
dissolution and liquidation of Pinpoint or (ii) to Pinpoint and the Underwriters
after it consummates a Business Combination.


The undersigned hereby agrees that it does not have any right, title, interest
or claim of any kind in or to any monies in the Trust Fund (the “Claim”) and
hereby waives any Claim it may have in the future as a result of, or arising out
of, any contracts or agreements with Pinpoint and will not seek recourse against
the Trust Fund for any reason whatsoever.


Notwithstanding the foregoing, such waiver shall not apply to any shares
acquired by the undersigned in the public market.





     
Print Name of Officer/Director
             
Authorized Signature of Officer/Director





 
-50-

--------------------------------------------------------------------------------

 